                                               1   Michael A. Geibelson (SBN 179970)
                                                   MGeibelson@RobinsKaplan.com
                                               2   Aaron M. Sheanin (SBN 214472)
                                                   ASheanin@RobinsKaplan.com
                                               3   ROBINS KAPLAN LLP
                                                   2440 W El Camino Real, Suite 100
                                               4   Mountain View, CA 94040
                                                   Telephone:   (650) 784-4040
                                               5   Facsimile:   (650) 784-4041

                                               6   Attorneys for Diva Limousine Ltd.

                                               7

                                               8                                    UNITED STATES DISTRICT COURT
                                               9                               NORTHERN DISTRICT OF CALIFORNIA
                                              10                                       SAN FRANCISCO DIVISION
R OBINS K APLAN LLP




                                              11   DIVA LIMOUSINE, LTD., individually                Case No. 3:18-cv-05546-EMC
                                                   and on behalf of all others similarly
             A TTORNEYS A T L AW




                                              12   situated,
                            M OUNTAIN V IEW




                                              13                       Plaintiff,                    PLAINTIFF’S RESPONSE TO ORDER
                                                                                                     REQUESTING INFORMATION FROM
                                              14   v.                                                THE PARTIES [DKT. 140]

                                              15   UBER TECHNOLOGIES, INC., et al.,

                                              16                       Defendants.

                                              17

                                              18
                                                            COMES NOW Plaintiff Diva Limousine, Ltd and responds to the Court’s Order Requesting
                                              19
                                                   Information from the Parties (Dkt. 140) as follows:
                                              20
                                                            Contrary to the implication of the Court’s Order, there is no need for the Court to approve
                                              21
                                                   the Notice of Voluntary Dismissal for several reasons. First, at the time of the filing of the Notice
                                              22
                                                   of Voluntary Dismissal, there was no operative complaint inasmuch as the complaint had been
                                              23
                                                   dismissed by Order of the Court; although leave to amend had been granted, no amended complaint
                                              24
                                                   was filed. (See Dkt. 127.) Second, the Court’s Order dismissed with prejudice the only claim that
                                              25
                                                   sought damages – the Second Claim for violation of the Unfair Practices Act. (Dkt. 127 at 14:16)
                                              26
                                                   The only claim that remained in the case after that June 20, 2019 was for prospective injunctive
                                              27
                                                   relief. In a claim for prospective relief, tolling would be irrelevant. Third, because the only claim
                                              28
                                                                                                                                   RESPONSE TO ORDER
                                                   61578632.2
                                                                                                                             CASE NO. 3:18-CV-05546-EMC
                                               1   that remained was for injunctive relief, class certification would only have been sought pursuant to

                                               2   Rule 23(b)(2); thus notice to the class would have been unnecessary because putative class

                                               3   members could not have opted out even if the claim had been pursued and a class had been certified.

                                               4   Finally, while the Court’s Order (at 1:16-19) quotes a superseded version of Rule 23(e), the

                                               5   dismissal here was made pursuant to subdivision (i) of Rule 41(a)(1)(A), entitled “Without a Court

                                               6   Order,” prior to an answer or motion for summary judgment being filed by any defendant. Compare

                                               7   Fed. R. Civ. Proc. R. 41(a)(2) (“By Court Order”).

                                               8            With respect to the Court’s request for “a description of the scope of publicity and nature

                                               9   of the information shared with the public and putative class members about this case,” Diva states

                                              10   the following:
R OBINS K APLAN LLP




                                              11            1.      Publicity
             A TTORNEYS A T L AW




                                              12            Particularly when compared to the publicity associated with the O’Connor case, the
                            M OUNTAIN V IEW




                                              13   publicity associated with the Diva case has been de minimis, and has principally appeared in legal

                                              14   press given those publications’ interest in the aftermath of the Dynamex decision. Based upon our

                                              15   review, The Daily Journal has referenced this case only three times: on September 13, 2018 when

                                              16   the case was filed; on May 10, 2019 in an article about the O’Connor settlement; and on July 3,

                                              17   2019 in a list of recent cases at the foot of a Judicial Profile of the Honorable Edward M. Chen.

                                              18   This pales in comparison to the number of times Diva Limousine has been mentioned in regard to

                                              19   the wage and hour case it fought through the Court of Appeal, Ghazaryan v. Diva Limousine, Ltd.,

                                              20   169 Cal.App.4th 1524 (2008). (See Ex. A.) The references to the case in the popular press have

                                              21   also been modest, and principally concerned (and appeared at the time of) the filing of the complaint

                                              22   and the disqualification of the Keller Lenkner firm. (See Ex. B.) There was also a single web page

                                              23   press release posted at the time of the filing of the complaint. (See Ex. C.) Other subscription-based

                                              24   legal press has included discussion of the case in a similarly modest fashion. (See Ex. D.)

                                              25

                                              26            2.      Nature of the information shared with the public and putative class members

                                              27            Without disclosing attorney client communications, Plaintiff can share that its counsel has

                                              28   communicated with less than a half dozen putative class representatives/class members as such.
                                                                                                                                    RESPONSE TO ORDER
                                                   61578632.2
                                                                                                  -2-                         CASE NO. 3:18-CV-05546-EMC
                                               1   Those communications have principally involved, and concluded with, discussions with those

                                               2   entities’ lawyers, not their principals. Other than for the attorney-client communications and

                                               3   publications referenced above, no information about the case has been shared with the public or

                                               4   putative class members other than the information, whether verbatim or in summary, that appears

                                               5   as a matter of record in this action, and strategic matters covered by the work product doctrine

                                               6   concerning the suitability of certain individual and types of entities to serve as class representatives.

                                               7

                                               8                                                   Respectfully submitted,
                                                   DATED: October 15, 2019                         ROBINS KAPLAN LLP
                                               9
                                                                                                   By: /s/ Michael A. Geibelson
                                              10                                                         Michael A. Geibelson
                                                                                                         Aaron M. Sheanin
R OBINS K APLAN LLP




                                              11                                                         2440 W El Camino Real, Suite 100
             A TTORNEYS A T L AW




                                                                                                         Mountain View, CA 94040
                                              12                                                         Telephone: (650) 784-4040
                            M OUNTAIN V IEW




                                                                                                         Facsimile: (650) 784-4041
                                              13
                                                                                                          Attorneys for Diva Limousine Ltd.
                                              14

                                              15

                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28
                                                                                                                                      RESPONSE TO ORDER
                                                   61578632.2
                                                                                                    -3-                         CASE NO. 3:18-CV-05546-EMC
EXHIBIT A
EXHIBIT B
"diva limousine" + "uber" - Google Search                                                                          Page 1 of 2




               "diva limousine" + "uber"                                                                             Sign in



                  All         News        Images          Shopping       Videos      More       Settings   Tools


               About 52 results (0.22 seconds)



                   Bloomberg Law

               Uber's Worker Business Model May Harm Competition,
               Judge ...
               Uber's Worker Business Model May Harm Competition, Judge Says ... Uber
               by Los Angeles-based transportation service Diva Limousine, ...
               Jun 21, 2019




                   Courthouse News Service

               Antitrust Suit Over Uber Driver Classifications Likely to
               Advance
               Los Angeles-based Diva Limousine sued Uber in September 2018, claiming
               the company's flouting of state labor laws gives it an unfair ...
               May 30, 2019




                   Auto Rental News Magazine (press release) (blog)

               Uber Could Be Violating Antitrust Laws, Judge Says
               Uber's practice of designating its drivers as independent contractors ... a
               case brought against Uber by Los Angeles-based Diva Limousine, ...
               Jun 23, 2019




                   Ars Technica

               Limo firm to judge: Tell us whether Uber drivers are
               employees
               The proposed class-action lawsuit, known as Diva Limousine v. Uber, relies
               on a recently decided California Supreme Court decision that ...
               Oct 8, 2018




                   Bloomberg Law

               Uber Wins Disqualification of Former Chamber Lawyer
               (1)
               Diva Limousine brought a class action against Uber over pre-arranged
               ground transportation services. Diva alleges that Uber saves money by ...
               Jan 10, 2019




                   Courthouse News Service

               Uber, Lyft Fight Against California Gig Worker Protections
               Uber and Lyft are hoping to be carved out of Assembly Bill 5, ... of the April
               2018 Dynamex decision by Los Angeles-based Diva Limousine.
               Jun 12, 2019




                   Ars Technica

               Limo firm to Uber: You misclassify your drivers as
               contractors, which is unfair
               A Southern California limousine company sued Uber in federal court ... The
               new case is called Diva Limousine v. Uber. “Dynamex certainly ...
               Sep 13, 2018




                   Courthouse News Service




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&source...                                       10/7/2019
"diva limousine" + "uber" - Google Search                                                                      Page 2 of 2



               Competitor Suit Could Make Uber Change Labor
               Practices
               Diva Limousine, a Los Angeles-based ride service, sued Uber in federal
               court Monday night, claiming its flouting of labor laws gives Uber an ...
               Sep 11, 2018




                   Law.com

               Plaintiffs Firm Tossed From High-Profile Uber Case Gets
               New ...
               A plaintiffs firm that was disqualified from handling a high-profile lawsuit
               against Uber Technologies got a step closer to being let back into the ...
               Apr 25, 2019




                   The Drive

               Lawsuit Claims Uber Saved Upwards of $500M by ...
               Lawsuit Claims Uber Saved Upwards of $500M by Misclassifying ... a local limousine company,
               Diva's Limousine, stating that Uber had unfairly ...
               Sep 13, 2018



               Stay up to date on results for "diva limousine" + "uber".                        Create alert




                                                               2             Next



               Help     How News Works         Send feedback       Privacy      Terms




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&source...                                   10/7/2019
"diva limousine" + "uber" - Google Search                                                                             Page 1 of 2




               "diva limousine" + "uber"                                                                                Sign in



                  All         News        Images         Shopping         Videos       More        Settings   Tools


               Page 2 of 19 results (0.13 seconds)



                   Insurance Journal

               Suit: Uber Saved $500M a Year by Misclassifying
               California Drivers as Independent Contractors
               Uber Technologies Inc. may be saving more than $500 million a year by
               misclassifying its California drivers as ... The case is Diva Limousine v.
               Sep 12, 2018




                   The CPA Journal

               Employee Versus Independent Contractor
               ... freelance service opportunities such as Uber, Lyft, and Grubhub. ...
               classifying their workers as ICs, unfairly or not [Diva Limousine Inc. v.
               Feb 11, 2019




                   Axios

               Login - September 14, 2018
               Driving the news: Diva Limousine, a California-based car service, has ...
               action lawsuit against the ride-hailing company, arguing that Uber is ...
               Sep 14, 2018




                   Bloomberg

               Uber Accused of Saving $500 Million a Year by
               Cheating ...
               Uber Technologies Inc. may be saving more than $500 million a year by
               misclassifying its California drivers as independent contractors, ...
               Sep 11, 2018




                   JD Supra (press release)

               September 2018 Independent Contractor
               Misclassification ...
               As discussed in our blog post of October 1, 2018, Diva Limousine, Ltd., a
               provider ... The class action complaint alleges that Uber continues to ...
               Oct 11, 2018




                   JD Supra (press release)

               New Type of Independent Contractor Misclassification
               Lawsuit: Business vs. Business
               Diva Limousine, Ltd. v. Uber Technologies, Inc., No. 18-cv-05546 (N.D. Cal.
               Sept. 10, 2018). The defendant has not yet responded to the ...
               Oct 1, 2018




                   Les Échos

               Uber visé par un nouveau recours collectif en Californie
               Uber Techologies doit à nouveau se présenter devant les juges en
               Californie. La société Diva Limousine a en effet pris l'initiative de déposer ...
               Sep 12, 2018




                   Les Échos

               Uber remporte une victoire juridique aux Etats-Unis




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&tbm=n...                                           10/7/2019
"diva limousine" + "uber" - Google Search                                                                  Page 2 of 2



               Le verdict était très attendu et c'est Uber, le leader mondial des plates-
               formes La dernière en date étant celle de Diva Limousine ce mois ci
               Sep 26, 2018




                   Perfil.com

               Demandan a Uber por estatus laboral de conductores en
               California
               Uber Technologies Inc. podría estar ahorrando más de US$500 millones al
               año al clasificar indebidamente a sus conductores de California como
               contratistas ...
               Oct 8, 2018



               Stay up to date on results for "diva limousine" + "uber".                    Create alert




                                                   Previous       1



               Help      How News Works        Send feedback      Privacy     Terms




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&tbm=n...                                10/7/2019
"diva limousine" + "uber" - Google Search                                                                             Page 1 of 2




                                                                                                                        Sign in


                    All     News         Images         Shopping         Videos      More          Settings   Tools


              About 21,100 results (0.33 seconds)


              Uber Black Just Got an Upgrade | Rides by Professional Drivers
               Ad     www.uber.com/
                          Rating for uber.com: 5.0 - 771 reviews
              Uber Black is Making a New Commitment to Quality. Experience The Improvements For
              Yourself. Request a Premium Car with Uber. Stretch Out in Comfort. Show Up in Style. Types:
              UberXL, UberBLACK, UberPOOL, UberX, UberSELECT, UberSUV.


              Diva Limousine, Ltd. v. Uber Technologies, Inc. et al - Law360
              https://www.law360.com › cases
              Parties, docket activity and news coverage of federal case Diva Limousine, Ltd. v. Uber
              Technologies, Inc. et al, case number 3:18-cv-05546, from California ...


              Diva Limousine, Ltd. v. Uber Technologies, Inc. et al - Law360
              https://www.law360.com › cases › articles
              Coverage of federal case Diva Limousine, Ltd. v. Uber Technologies, Inc. et al, case number
              3:18-cv-05546, from California Northern Court.


              Diva Limousine, Ltd. v. Uber Techs., Inc. - Casetext
              https://casetext.com › ... › Diva Limousine, Ltd. v. Uber Techs., Inc.
              Jan 9, 2019 - Read the full text of Diva Limousine, Ltd. v. Uber Techs., Inc. for free on
              Casetext.


              Diva Limousine, Ltd. v. Uber Technologies, Inc., 3:18-cv-05546
              https://www.courtlistener.com › docket › diva-limousine-ltd-v-uber-techno...
              Sep 10, 2018 - Docket for Diva Limousine, Ltd. v. Uber Technologies, Inc., 3:18-cv-05546 —
              Brought to you by the RECAP Initiative and Free Law Project, ...


              Antitrust Suit Over Uber Driver Classifications Likely to Advance
              https://www.courthousenews.com › antitrust-suit-over-uber-driver-classific...
              May 30, 2019 - Los Angeles-based Diva Limousine sued Uber in September 2018, claiming the
              company's flouting of state labor laws gives it an unfair ...


              Uber's Worker Business Model May Harm Competition, Judge ...
              https://news.bloomberglaw.com › daily-labor-report › ubers-worker-busin...
              Jun 21, 2019 - Uber's alleged misclassification of drivers as independent ... against Uber by Los
              Angeles-based transportation service Diva Limousine, saying ...


              Uber Wins Disqualification of Former Chamber Lawyer (1)
              https://news.bloomberglaw.com › class-action › uber-wins-disqualification-...
              Jan 10, 2019 - Diva Limousine brought a class action against Uber over pre-arranged ground
              transportation services. Diva alleges that Uber saves money by ...


              Limo firm to Uber: You misclassify your drivers as contractors ...
              https://arstechnica.com › tech-policy › 2018/09 › limo-firm-to-uber-you-...
              Sep 13, 2018 - Diva Limousine sues Uber, claims its reliance on contractors is illegal.


              [PDF]
                      RKL LP - WordPress.com
              https://gigeconomyresources.files.wordpress.com › diva-limousine-v-uber
              But Uber does not treat its drivers as employees; it classifies them as .... Plaintiff Diva
              Limousine Ltd. is a California corporation headquartered at 12711. Ventura ...


              Diva Limousine Los Angeles, CA - Last Updated October ...
              https://www.yelp.com › search
              Reviews on Diva Limousine in Los Angeles, CA - Diva Limousine, LA Limo, Malibu Limousine,
              ExecuCar.




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&source...                                          10/8/2019
"diva limousine" + "uber" - Google Search                                                                 Page 2 of 2



              Searches related to "diva limousine" + "uber"

              diva limousine out of business
              diva limousine lawsuit
              diva limousine closed




                                               2 3 4 5 6 7 8 9 10              Next


                90035, Los Angeles, CA - From your Internet address - Use precise location - Learn more

              Help    Send feedback      Privacy    Terms




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&source...                              10/8/2019
"diva limousine" + "uber" - Google Search                                                                               Page 1 of 2




                                                                                                                          Sign in


                    All      News        Images        Shopping         Videos       More          Settings     Tools


              Page 2 of about 811 results (0.30 seconds)


              Best Party Bus& Limo Service | Reserve Today | See Our Fleet
               Ad    www.cwlimo.com/reservations/discount             (302) 232-5802
              Best selection and price. Limousine and party bus rentals. Clean, safe & reliable service. Events,
              weddings, corporate, personal - get where you're going on time and in style. Stretch Limos. Flat
              Rate Pricing. Stretch SUVs. Voted Best In The Area. Wedding Services.


                     Book A Party Bus                                  Stretch Limos & SUVs
                     Take your party on the road                       Amazing fleet of the latest models
                     Great for groups and events                       Arrive in comfort & style



              Uber Black Just Got an Upgrade | Rides by Professional Drivers
               Ad    www.uber.com/
              Uber Black is Making a New Commitment to Quality. Experience The Improvements For Your…


              Diva Limousine, Ltd. v. Uber Technologies, Inc. - Leagle.com
              https://www.leagle.com › decision › infdco20190621955
              Jun 20, 2019 - Diva Limousine, Ltd., individually and on behalf of all others similarly situated, ...
              Diva asserts that Uber's actions violate the California Unfair ...


              In re Diva Limousine, Ltd. - Leagle.com
              https://www.leagle.com › decision › infdco20190506958
              May 3, 2019 - Diva Limousine, Ltd., individually and on behalf of all others similarly ... Uber
              Technologies, Inc., Rasier, LLC, Rasier-CA, LLC, Uber USA, LLC ...


              Diva Limousine, Ltd. v. Uber Technologies, Inc. et al (3:18-cv ...
              https://www.pacermonitor.com › public › case › Diva_Limousine,_Ltd_v_...
              Sep 10, 2018 - Diva Limousine, Ltd. v. Uber Technologies, Inc. et al (3:18-cv-05546), California
              Northern District Court, Filed: 09/10/2018 - PacerMonitor ...


              Diva Limousine, Ltd. v. Uber Technologies, Inc. et al (4:18-cv ...
              https://www.pacermonitor.com › public › case › Diva_Limousine,_Ltd_v_...
              Sep 10, 2018 - Diva Limousine, Ltd. v. Uber Technologies, Inc. et al (4:18-cv-05546), California
              Northern District Court, Filed: 09/10/2018 - PacerMonitor ...


              TK declaration 10-31 1010pm - Diva Limousine, Ltd. v. Uber ...
              https://www.docketbird.com › cand-3:2018-cv-05546-00066
              Diva Limousine, Ltd. v. Uber Technologies, Inc. et al. Northern District of California,
              cand-3:2018-cv-05546. Declaration of Tom Kayes in Support of {{55}} ...


              Northern District of California Denies Uber's Motion to Dismiss ...
              https://calawyers.org › antitrust-ucl-and-privacy › northern-district-of-calif...
              Jul 29, 2019 - On June 20, 2019, Judge Edward M. Chen of the Northern District of California in
              Diva Limousine, Ltd. v. Uber Technologies Inc. issued an ...


              Uber Could Be Violating Antitrust Laws, Judge Says - Legal ...
              https://www.autorentalnews.com › uber-could-be-violating-antitrust-laws-j...
              Jun 23, 2019 - A case brought against Uber by Los Angeles-based Diva Limousine argues that
              Uber's business model as it pertains to drivers financially ...


              Uber's Worker Business Model May Harm Competition, Judge ...
              https://cinemontage.org › Labor
              Jun 24, 2019 - Uber's Worker Business Model May Harm Competition, Judge Says ... Uber by
              Los Angeles-based transportation service Diva Limousine, ...




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=Ofi...                                            10/8/2019
"diva limousine" + "uber" - Google Search                                                                         Page 2 of 2



              Suit Claims Uber Saves Huge Sum By Misclassifying Drivers ...
              https://www.lctmag.com › news › suit-claims-uber-saves-500-million-by-m...
              Sep 11, 2018 - The class action filed by Diva Limousine blames Uber's predatory pricing
              strategies for hurting legitimate chauffeured services.


              US: Uber's classification of drivers may violate CA antitrust law ...
              https://www.competitionpolicyinternational.com › In The News
              Jun 23, 2019 - US: Uber's classification of drivers may violate CA antitrust law judge ... by Los
              Angeles-based Diva Limousine, also ruled that Uber's business ...



              Searches related to "diva limousine" + "uber"

              diva limousine out of business
              diva limousine lawsuit
              diva limousine closed




                                 Previous        1     3 4 5 6 7 8 9 10                  Next


                90049, Los Angeles, CA - From your Internet address - Use precise location - Learn more

              Help     Send feedback        Privacy    Terms




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=Ofi...                                      10/8/2019
"diva limousine" + "uber" - Google Search                                                                           Page 1 of 2




                                                                                                                      Sign in


                    All    News          Images         Shopping         Videos          More   Settings    Tools


              Page 3 of about 811 results (0.25 seconds)


              Uber Black Just Got an Upgrade | Rides by Professional Drivers
               Ad    www.uber.com/
                          Rating for uber.com: 5.0 - 771 reviews
              Uber Black is Making a New Commitment to Quality. Experience The Improvements For
              Yourself. Request a Premium Car with Uber. Stretch Out in Comfort. Show Up in Style. Types:
              UberXL, UberBLACK, UberPOOL, UberX, UberSELECT, UberSUV.


              Dan Handman Comments to Daily Journal on Novel Approach ...
              https://www.hkemploymentlaw.com › news-event › dan-handman-comme...
              Sep 13, 2018 - Diva Limousine Ltd. claims that Uber's substandard employment practices hurt
              not only employees, but also law-abiding competitor businesses ...


              Class Action Alleges Uber's Classification of Drivers as ...
              https://www.classaction.org › news › class-action-alleges-ubers-classificatio...
              Sep 17, 2018 - Diva Limousine, ltd. v. Uber Technologies, Inc. et al. Filed: September 10, 2018
              ◇§ 3:18-cv-05546. • Read Complaint. A CA livery service ...


              Limo Firm To Judge: Tell Us Whether Uber Drivers Are ...
              https://yro.slashdot.org › story › limo-firm-to-judge-tell-us-whether-uber-d...
              Oct 8, 2018 - The proposed class-action lawsuit, known as Diva Limousine v. Uber, relies on a
              recently decided California Supreme Court decision that ...


              Is Diva Limousine's Race-to-the-Bottom Suit Against Uber ...
              https://lawprofessors.typepad.com › workerscomplaw › 2018/10 › is-diva-l...
              Oct 13, 2018 - The pattern has now become clear. The Uber strategy continues to be to shunt
              as many independent contractor suits into arbitration as possible ...


              Uber's classification of drivers may violate Calif. antitrust law ...
              https://www.reuters.com › article › employment-uber › ubers-classification...
              Jun 21, 2019 - U.S. District Judge Edward Chen on Thursday said livery service Diva
              Limousine Ltd had adequately alleged that Uber's classification of ...


              Lawsuit Accuses Uber Of Saving $500 Million Annually By ...
              https://www.sfgate.com › news › bayarea › article › Lawsuit-Accuses-Uber...
              Sep 12, 2018 - Diva Limousine Ltd. argues in the suit filed on Monday that the ride-booking
              company is violating California labor and insurance laws by ...


              Uber Sued For Saving Up To $500 Million Per Year By ...
              https://www.hrollp.com › blog › 2018/09 › uber-sued-for-saving-up-to-50...
              Sep 22, 2018 - Diva Limousine Ltd. is suing Uber for unfair competition, alleging that Uber
              classifying its drivers as independent contractors are not only a ...


              Duff: Is Diva Limousine's Race-to-the-Bottom Suit Against ...
              https://ww3.workcompcentral.com › columns › show
              Oct 23, 2018 - The pattern has now become clear. The Uber strategy continues to be to shunt
              as many independent contractor suits into arbitration as possible ...


              Uber's Attorneys Move to Disqualify Ex-Chamber Lawyer Now ...
              https://finance.yahoo.com › uber-apos-lawyers-move-disqualify-051642602
              Oct 24, 2018 - Postman is on the Keller Lenkner team representing Diva Limousine in a suit
              against Uber in the U.S. District Court for the Northern District of ...


              Lawsuit Accuses Uber of Saving $500M Annually by ...
              https://www.nbcbayarea.com › news › local › Lawsuit-Accuses-Uber-of-Sa...




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=11m... 10/8/2019
"diva limousine" + "uber" - Google Search                                                                  Page 2 of 2



              Sep 13, 2018 - A Los Angeles limousine company has sued Uber Technologies Inc. in ... Diva
              Limousine Ltd. argues in the suit filed on Monday that the ...



              Searches related to "diva limousine" + "uber"

              diva limousine out of business
              diva limousine lawsuit
              diva limousine closed




                                Previous        1 2       4 5 6 7 8 9 10            Next


                90049, Los Angeles, CA - From your Internet address - Use precise location - Learn more

              Help     Send feedback       Privacy     Terms




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=11m... 10/8/2019
"diva limousine" + "uber" - Google Search                                                                            Page 1 of 2




                                                                                                                       Sign in


                    All     News         Images         Shopping          Videos       More       Settings   Tools


              Page 4 of about 811 results (0.26 seconds)


              Uber Black Just Got an Upgrade | Rides by Professional Drivers
               Ad     www.uber.com/
                          Rating for uber.com: 5.0 - 771 reviews
              Uber Black is Making a New Commitment to Quality. Experience The Improvements For
              Yourself. Request a Premium Car with Uber. Stretch Out in Comfort. Show Up in Style. Types:
              UberXL, UberBLACK, UberPOOL, UberX, UberSELECT, UberSUV.


              Today's News & Commentary — October 11, 2018 | On Labor
              https://onlabor.org › todays-news-commentary-october-11-2018
              Oct 11, 2018 - Uber may face a major public test under California's new ABC test for ... Diva
              Limousine filed a motion for partial summary judgment on the ...


              Meet the lawyer taking on Uber and the rest of the on-demand ...
              https://uberpeople.net › Information › News
              Apr 17, 2015 - 16 posts - 12 authors
              One company in particular, Diva Limousine, has shrunk from 100 drivers to 25 drivers due to
              this change as well as other major lawsuit ...


              Diva limousine vs. uber | Planning Portal
              https://daublowkinddam.gq › diva-limousine-vs.-uber.ht...                Translate this page
              Sep 17, 2019 - Diva limousine vs. uber. Primar metastasiertes mammakarzinom therapie.
              Lincoln land college athletics. Silvia piazzini firenze. Model railway ...


              [PDF]
                      Untitled
              https://www.translaw.org › Documents › Diva Limousine v. Uber.pdf
              Diva Limousine, Ltd. v. Uber Techs., Inc. United States District Court for the Northern District of
              California. June 20, 2019, Decided; June 20, 2019, Filed.


              Lawsuit Claims Uber Saved Upwards of $500M by ...
              https://www.limo.org › news › news
              Sep 18, 2018 - Ridesharing firm Uber finds itself on the business end of another lawsuit ...
              limousine company, Diva's Limousine, stating that Uber had unfairly ...


              Dismissal With Leave To Amend Granted In Limo Business ...
              https://www.lexislegalnews.com › articles › dismissal-with-leave-to-amend-gr...
              Jun 27, 2019 - SAN FRANCISCO — A California limo company suing Uber ... granting a motion
              to dismiss with leave to amend (Diva Limousine, Ltd. v. Uber ...


              Competitor lawsuit: Uber's contractor model is unfair competition
              https://www.cohenlevylegal.com › blog › 2018/09 › competitor-lawsuit-ub...
              Sep 20, 2018 - Now, a new theory has been brought forward to challenge how Uber and others
              do business. Diva Limousine, an Uber competitor, has filed suit ...


              Bijan Zoughi on Twitter: "Uber Hit With Class-Action Lawsuit ...
              https://twitter.com › divalimo › status
              Dec 27, 2014 - Founder, CEO of Diva Limousine Ltd. ( Since 1987) #DivaLife. tune in for
              more .... Uber Hit With Class-Action Lawsuit Over $1 'Safe Rides Fee' ...


              Uber accused of saving millions a year by cheating drivers ...
              https://www.benefitnews.com › articles › uber-accused-of-saving-millions-...
              Sep 12, 2018 - Uber Technologies may be cutting costs by misclassifying its California drivers
              as independent contractors, ... The case is Diva Limousine v.


              Lawsuit Alleges Uber Saved $500M by Misclassifying Its ...
              https://www.ledgerlaw.com › lawsuit-alleges-uber-saved-500m-by-misclass...




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=71m... 10/8/2019
"diva limousine" + "uber" - Google Search                                                                 Page 2 of 2



              Sep 13, 2018 - In a new case (Diva Limousine v. Uber Technologies Inc.), Uber, a legal
              complaint alleges that Uber has avoided paying hourly expenses and ...



              Searches related to "diva limousine" + "uber"

              diva limousine out of business
              diva limousine lawsuit
              diva limousine closed




                                Previous        1 2 3        5 6 7 8 9 10              Next


                90049, Los Angeles, CA - From your Internet address - Use precise location - Learn more

              Help    Send feedback        Privacy   Terms




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=71m... 10/8/2019
"diva limousine" + "uber" - Google Search                                                                              Page 1 of 2




                                                                                                                         Sign in


                    All    News          Images         Shopping         Videos       More        Settings     Tools


              Page 5 of about 811 results (0.28 seconds)


              Uber Black Just Got an Upgrade | Rides by Professional Drivers
               Ad    www.uber.com/
                          Rating for uber.com: 5.0 - 771 reviews
              Uber Black is Making a New Commitment to Quality. Experience The Improvements For
              Yourself. Request a Premium Car with Uber. Stretch Out in Comfort. Show Up in Style. Types:
              UberXL, UberBLACK, UberPOOL, UberX, UberSELECT, UberSUV.


              Diva Limousine, Ltd. v. Uber Technologies, Inc. et al
              https://www.law360.co.uk › cases
              Parties, docket activity and news coverage of federal case Diva Limousine, Ltd. v. Uber
              Technologies, Inc. et al, case number 4:18-cv-05546, from California ...


              Competitor Suit Could Make Uber Change Labor Practices ...
              https://law.stanford.edu › press › competitor-suit-could-make-uber-change-la...
              Sep 11, 2018 - Diva Limousine, a Los Angeles-based ride service, sued Uber in federal court
              Monday night, claiming its flouting of labor laws gives Uber an ...


              Uber Misclassification Issue Now Facing Unfair Competition ...
              https://www.lawyersandsettlements.com › legal-news › california_labor_law
              Nov 3, 2018 - Sacramento, CA Diva Limousine has sued Uber over California labor law
              violations, alleging state unfair competition. Their lawyers--who filed ...


              Lawsuit claims Uber gains $500 million from IC ...
              https://www2.staffingindustry.com › Editorial › Daily-News › Lawsuit-clai...
              Sep 14, 2018 - based livery service Diva Limousine Ltd., claims Uber fails to pay drivers for
              breaks as required under California law and shirks employer tax ...


              Suit: Uber Saved $500M a Year by Misclassifying California ...
              https://www.insurancejournal.com › news › west › 2018/09/12
              Sep 12, 2018 - Uber Technologies Inc. may be saving more than $500 million a year by
              misclassifying its California drivers as ... The case is Diva Limousine v.


              Uber's misclassification of workers saves $500M a year in ...
              https://www.benefitspro.com › 2018/09/14 › uber-may-be-saving-500m-a-...
              Sep 14, 2018 - The lawsuit, brought on behalf of Studio City-based livery service Diva
              Limousine Ltd., claims that Uber's “below-cost and anticompetitive ...


              More on Mass Individual Arbitration As an Alternative to Class ...
              https://blog.cpradr.org › 2019/02/15 › more-on-mass-individual-arbitratio...
              Feb 15, 2019 - Last month in California's Northern District federal court, Uber and Lyft ...
              representing Diva Limousine against Uber in Diva Limousine Ltd. v.


              Login - September 14, 2018 - Axios
              https://www.axios.com › newsletters
              Sep 14, 2018 - Uber faces yet another lawsuit, this time from a ride service rival, Axios' ...
              Driving the news: Diva Limousine, a California-based car service, has ...


              Did Misclassifying Drivers as Contractors Save Uber $500M ...
              https://www.bamlawca.com › california-labor-laws › did-misclassifying-dri...
              Nov 21, 2018 - The class action lawsuit was brought to California federal courts on behalf of
              local business, Diva's Limousine. The suit alleges that Uber ...


              Uber Accused of Saving $500 Million a Year by Cheating ...
              https://www.bloomberg.com › news › articles › uber-accused-of-saving-50...




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=Clq...                                           10/8/2019
"diva limousine" + "uber" - Google Search                                                                 Page 2 of 2



              Sep 11, 2018 - Uber Technologies Inc. may be saving more than $500 million a year by
              misclassifying its California drivers as independent contractors, ...



              Searches related to "diva limousine" + "uber"

              diva limousine out of business
              diva limousine lawsuit
              diva limousine closed




                                 Previous        1 2 3 4          6 7 8 9 10          Next


                90049, Los Angeles, CA - From your Internet address - Use precise location - Learn more

              Help     Send feedback        Privacy     Terms




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=Clq...                              10/8/2019
"diva limousine" + "uber" - Google Search                                                                              Page 1 of 2




                                                                                                                         Sign in


                    All    News         Images         Shopping         Videos        More         Settings    Tools


              Page 6 of about 21,100 results (0.49 seconds)


              Uber's misclassification of workers saves $500M a year in ...
              https://www.benefitspro.com › 2018/09/14 › uber-may-be-saving-500m-a-...
              Sep 14, 2018 - The lawsuit, brought on behalf of Studio City-based livery service Diva
              Limousine Ltd., claims that Uber's “below-cost and anticompetitive ...


              More on Mass Individual Arbitration As an Alternative to Class ...
              https://blog.cpradr.org › 2019/02/15 › more-on-mass-individual-arbitratio...
              Feb 15, 2019 - Last month in California's Northern District federal court, Uber and Lyft ...
              representing Diva Limousine against Uber in Diva Limousine Ltd. v.


              Login - September 14, 2018 - Axios
              https://www.axios.com › newsletters
              Sep 14, 2018 - Uber faces yet another lawsuit, this time from a ride service rival, Axios' ...
              Driving the news: Diva Limousine, a California-based car service, has ...


              Uber Accused of Saving $500 Million a Year by Cheating ...
              https://www.bloomberg.com › news › articles › uber-accused-of-saving-50...
              Sep 11, 2018 - Uber Technologies Inc. may be saving more than $500 million a year by
              misclassifying its California drivers as independent contractors, ...


              Did Misclassifying Drivers as Contractors Save Uber $500M ...
              https://www.bamlawca.com › california-labor-laws › did-misclassifying-dri...
              Nov 21, 2018 - The class action lawsuit was brought to California federal courts on behalf of
              local business, Diva's Limousine. The suit alleges that Uber ...


              Uber Lawsuit News and Updates | TheLawFirm.com
              https://thelawfirm.com › uber-lawsuit-news-updates
              Past and present trial news from lawsuits against Uber. ... Diva Limousine, Ltd. has aimed to
              sue Uber on behalf of all providers of pre-arranged chauffeured ...


              Diva Limousine Employee Benefits and Perks | Glassdoor
              https://www.glassdoor.com › Benefits › Diva-Limousine-US-Benefits-EI_I...
                          Rating: 3.5 - 2 reviews
              Diva Limousine benefits and perks, including insurance benefits, retirement benefits, and
              vacation policy. Reported anonymously by Diva Limousine employees.


              Plaintiffs Firm Tossed From High-Profile Uber Case Gets New ...
              https://www.law.com › therecorder › 2019/04/25 › plaintiffs-firm-tossed-fro...
              Apr 25, 2019 - A plaintiffs firm that was disqualified from handling a high-profile lawsuit against
              Uber Technologies got a step closer to being let back into the ...


              Robins Kaplan LLP and Keller Lenkner LLC File Unfair ...
              https://www.robinskaplan.com › resources › news › robins-kaplan-llp-and-...
              Sep 12, 2018 - According to the complaint, Uber fails to meet these criteria, and must ... the
              California Unfair Practices Act. The case, Diva Limousine, Ltd., v.


              Limo firm to Uber: You misclassify your drivers as contractors ...
              https://news.bellhop.app › Art & Entertainment
              Sep 14, 2018 - The new case is called Diva Limousine v. Uber. Some legal experts say that the
              earlier decision in Dynamex may bolster an argument in this ...


              Uber Black Just Got an Upgrade | Rides by Professional Drivers
               Ad    www.uber.com/
                          Rating for uber.com: 5.0 - 771 reviews




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=VFq... 10/8/2019
"diva limousine" + "uber" - Google Search                                                                          Page 2 of 2



              Uber Black is Making a New Commitment to Quality. Experience The Improvements For
              Yourself. Request a Premium Car with Uber. Stretch Out in Comfort. Show Up in Style. Types:


              Best Party Bus& Limo Service | Reserve Today
               Ad   www.cwlimo.com/reservations/discount            (302) 232-5802
              Best selection and price. Limousine and party bus rentals. Clean, safe & reliable service. Events,
              weddings, corporate, personal - get where you're going on time and in style. Corporate Travel
              Services. Flat Rate Pricing. Stretch SUVs. Voted Best In The Area.
              Book A Party Bus · Stretch Limos & SUVs · Wedding & Bridal Services · Contact Us



              Searches related to "diva limousine" + "uber"

              diva limousine out of business
              diva limousine lawsuit
              diva limousine closed




                                Previous        1 2 3 4 5           7 8 9 10            Next


                90049, Los Angeles, CA - From your Internet address - Use precise location - Learn more

              Help     Send feedback       Privacy    Terms




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=VFq... 10/8/2019
"diva limousine" + "uber" - Google Search                                                                        Page 1 of 2




                                                                                                                   Sign in


                 All       News          Images         Shopping         Videos     More      Settings   Tools


              Page 7 of about 21,100 results (0.38 seconds)


              September 2018 Independent Contractor Misclassification ...
              https://www.jdsupra.com › legalnews › september-2018-independent-contr...
              Oct 11, 2018 - As discussed in our blog post of October 1, 2018, Diva Limousine, Ltd., a
              provider ... The class action complaint alleges that Uber continues to ...


              Limo firm to judge: Tell us whether Uber drivers are employees ...
              https://arador.com › Tech News
              The proposed class-action lawsuit, known as Diva Limousine v. Uber, relies on a recently
              decided California Supreme Court decision that makes it more difficult ...


              Limo firm to Uber: You misclassify your drivers as contractors ...
              https://boffosocko.com › 2018/09/15 › limo-firm-to-uber-you-misclassify-...
              Sep 15, 2018 - Read Limo firm to Uber: You misclassify your drivers as contractors, which is
              unfair (Ars Technica). Diva Limousine sues Uber, claims its ...


              (10188926) Limo company sues Uber to force the ... - FARK.com
              https://www.fark.com › comments › Limo-company-sues-Uber-to-force-an...
              Oct 9, 2018 - Limo company sues Uber to force the answer to one question: Is ... More:
              Interesting, Jury, Diva Limousine, Supreme Court of the United States, ...


              Limo Firm To Judge: Tell Us Whether Uber Drivers ... - Pythom
              https://pythom.com › Limo-Firm-To-Judge-Tell-Us-Whether-Uber-Drivers-...
              Oct 8, 2018 - The proposed class-action lawsuit, known as Diva Limousine v. Uber, relies on a
              recently decided California Supreme Court decision that ...


              Brian C. Rocca - Morgan Lewis
              https://www.morganlewis.com › bios › brianrocca
              Uber Technologies Inc. — attempted monopolization; Diva Limousine v. Uber Technologies
              Inc. et. al — unfair competition law (UCL); Desoto Cab Company, ...


              Are Uber Drivers Employees? Cloud Looms Over Rideshare ...
              https://therideshareguy.com › uber-independent-contractor
              Oct 1, 2018 - The case is Diva Limousine v. Uber Technologies Inc., 18-cv-05546, U.S. District
              Court, Northern District of California (San Francisco).” ...


              Legal Update December | Recruiter
              https://www.recruiter.co.uk › rec › 2018/11 › legal-update-december
              Nov 14, 2018 - The Southern California-based Diva Limousine claims that Uber is in violation of
              unfair competition laws by classifying workers as independent ...


              Lawsuit Accuses Uber Of Saving $500 Million Annually By ...
              https://nathansgibson.org › lawsuit-accuses-uber-saving-500-million-annua...
              Sep 19, 2018 - The SFGate reports that an Uber competitor is suing alleging that Uber ... Diva
              Limousine Ltd. argues in the suit filed on Monday that the ...


              More PAID, more problems? - POLITICO
              https://www.politico.com › newsletters › morning-shift › 2018/10/10 › mo...
              Oct 10, 2018 - UBER MAY FACE CALIFORNIA CONTRACTOR TEST: California limo company
              Diva Limousine is requesting that a district court weigh in on ...



              Searches related to "diva limousine" + "uber"




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=cFq... 10/8/2019
"diva limousine" + "uber" - Google Search                                                                 Page 2 of 2



              diva limousine out of business
              diva limousine lawsuit
              diva limousine closed




                               Previous        2 3 4 5 6        8 9 10 11           Next


                90049, Los Angeles, CA - From your Internet address - Use precise location - Learn more

              Help    Send feedback       Privacy   Terms




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=cFq... 10/8/2019
"diva limousine" + "uber" - Google Search                                                                          Page 1 of 2



                                                                                                                    Sign in




                  All       News          Images         Shopping         Videos      More     Settings    Tools


               Page 8 of about 811 results (0.37 seconds)


               Uber Accused Of Saving $500 Million A Year By Cheating ...
               https://www.bloombergquint.com › business › uber-accused-of-saving-500...
               Sep 12, 2018 - The case is Diva Limousine v. Uber Technologies Inc., 18-cv-05546, U.S.
               District Court, Northern District of California (San Francisco).


               Cases – Gig Economy Resources
               https://gigeconomyresources.com › cases
               2019). Berwick v. Uber, No. 11-46739EK, 2015 WL 4153765, at 10 (Ca. Dept. Lab. 2015).
               Cotter v. ... Complaint, Diva Limousine, Ltd. v. Uber Technologies, Inc.


               Judge Boots Plaintiffs Firm From Uber Case Over Lawyer's ...
               https://uberlyftdrivers.com › 2019/01/09 › judge-boots-plaintiffs-firm-fro...
               Jan 9, 2019 - Judge Boots Plaintiffs Firm From Uber Case Over Lawyer's Conflict ... on behalf of
               Studio City-based Diva Limousine Ltd. The livery cab ...


               Uber accused of saving $500 million a year by cheating drivers
               https://www.financialexpress.com › INDUSTRY
               Sep 12, 2018 - Uber Technologies Inc. may be saving more than $500 million a year by
               misclassifying its California drivers as ... The case is Diva Limousine v.


               Employee or independent contractor? - Plaintiff Magazine
               https://www.plaintiffmagazine.com › recent-issues › item › employee-or-in...
               In Diva Limousine, Ltd. v. Uber Technologies, Inc. (N.D. Cal. Jan. 9, 2019) 2019 WL 144589, a
               livery company sued Uber for unfair competition, arguing that ...


               New Type of Independent Contractor Misclassification Lawsuit ...
               https://independentcontractorcompliance.com › 2018/10/01 › new-type-of...
               Oct 1, 2018 - Diva Limousine, Ltd. v. Uber Technologies, Inc., No. 18-cv-05546 (N.D. Cal.
               Sept. 10, 2018). The defendant has not yet responded to the ...


               INSIGHT: Attorney Conflicts Arising Out of Common Interest ...
               https://www-u.bna.com › insight-attorney-conflicts-n57982097524
               Apr 15, 2019 - Recently, in Diva Limousine Ltd. v. Uber Technologies Inc., No. 18-cv-05546-
               EMC, 2019 BL 8013 (N.D. Cal. Jan. 9, 2019), a putative class ...


               WILSHIRE TRANSPORTATION / ABOUT US
               www.certifiedlimousine.com › about_us
               Diva Limousine. ECLS ...... Uber at LAX. Uber at the Airport. Uber LAX. Uber Reservation.
               Universal Studios to LAX. Universal Studios to Los Angeles. Van Nuys ...


               GCLA Ends 2015 with Holiday Meeting, New Board ...
               https://www.chauffeurdriven.com › news-features › industry-news › 727-g...
               Dec 22, 2015 - Regional Directors: Joel Amato of Gateway Global, Gary Bauer of Bauer's
               Intelligent Transportation, Rick Buell of Diva Limousine, Darren ...


               2321 Best Uber News images in 2019 | Uber, Uber driver ...
               https://www.pinterest.com › Philip_Macafee › uber-news
               See more ideas about Uber, Uber driver and Uber ride. ... Diva Limousine has sued Uber over
               California labor law violations, alleging state unfair competition.



               Searches related to "diva limousine" + "uber"




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=j1qc... 10/8/2019
"diva limousine" + "uber" - Google Search                                                                  Page 2 of 2



               diva limousine out of business
                                                                                                            Sign in
               diva limousine lawsuit
               diva limousine closed




                                Previous        3 4 5 6 7        9 10 11 12          Next


                 90049, Los Angeles, CA - From your Internet address - Use precise location - Learn more

               Help    Send feedback       Privacy   Terms




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=j1qc... 10/8/2019
"diva limousine" + "uber" - Google Search                                                                             Page 1 of 2




                                                                                                                        Sign in


                 All       News         Images         Shopping         Videos      More         Settings     Tools


              Page 9 of about 811 results (0.34 seconds)


              2017 Rider List: The Top 25 Limousine Companies on Earth ...
              https://www.ridebooker.com › blog › 2017-rider-list-the-top-25-limousine...
              Press I Car (Barcelona, Spain) – In the current world of Uber and constant digital ... Diva
              Limousine (Burbank, California) – A lot of companies talk about their ...


              Court of Appeal loosens requirements of ascertainability and ...
              https://www.lexology.com › library › detail
              Jan 15, 2009 - Diva Limousine, the California Court of Appeal reversed a trial court's denial of a
              class certification motion in a wage and hour class action.


              Uber accused of cheating drivers of money | IOL Business ...
              https://www.iol.co.za › business-report › companies › uber-accused-of-che...
              Sep 12, 2018 - The case is Diva Limousine v. Uber Technologies Inc., 18-cv-05546, US District
              Court, Northern District of California (San Francisco).


              Pink Rental Limo Prices - Arizona LIMO Rides LLC
              https://arizonalimorides.com › pink-limo-rental-prices
              May 7, 2019 - Diva Limousine Ltd. fired back at Uber Technologies Inc.'s motion … “The CPUC
              has never reviewed much less established its rates; therefore, ...


              Cleveland Ohio Wage And Hour Law | Scott & Winters Law ...
              https://www.ohiowagelawyersblog.com
              Oct 23, 2018 - The 9th Circuit Court of Appeals just ruled that Uber and other gig .... Act. Diva
              Limousine, a Los Angeles ride service, claims that Uber ...


              Uber accused of saving $500 million per year by cheating ...
              zimtechreview.co.zw › index-id-News-story-703
              Sep 12, 2018 - The case is Diva Limousine v. Uber Technologies Inc., 18-cv-05546, U.S.
              District Court, Northern District of California (San Francisco).


              O'Connor v. Uber Techs., Inc. - CaseMine
              https://www.casemine.com › judgement
              Jun 30, 2016 - Uber Techs., Inc. on CaseMine. ... O'Connor alleged that Uber misclassified
              drivers as independent ..... Diva Limousine, Ltd., 169 Cal. App. 4th ...


              Dennis Bender | Facebook
              https://www.facebook.com › dennis.bender.96
              ... George Lopez, Habitual Victory, Los Angeles Lakers, CaringBridge, Jordan High, David Starr
              Jordan, Long Beach, CA, Agnes Brown, NBA, Diva Limousine,ldt ...



              Images for "diva limousine" + "uber"




                   More images for "diva limousine" + "uber"                                    Report images




              Search passenger carriers regulated by California - Projects
              https://projects.scpr.org › databases › state-regulated-passenger-carriers
              May 7, 2013 - carrier id Psg0009090, carrier name Diva Limousine Ltd, carrier location ......
              carrier id Psg0029201, carrier name Mgl Uber, carrier location ...




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=sFq...                                          10/8/2019
"diva limousine" + "uber" - Google Search                                                                 Page 2 of 2



              Searches related to "diva limousine" + "uber"

              diva limousine out of business
              diva limousine lawsuit
              diva limousine closed




                               Previous        4 5 6 7 8        10 11 12 13         Next


                90049, Los Angeles, CA - From your Internet address - Use precise location - Learn more

              Help    Send feedback       Privacy   Terms




https://www.google.com/search?q=%22diva+limousine%22+%2B+%22uber%22&ei=sFq...                              10/8/2019
Diva Limousine, Ltd. v. Uber Technologies, Inc. et al            Page 1 of 6




                           Search
 Advanced Search

     • mgeibelson@robinskapla...
          ◦ My Account
          ◦ My Feeds and Alerts
          ◦ My Briefcase
          ◦ Newsletter Signup
          ◦ Help
          ◦ Log Out




 Law360 App
 Portfolio Media, Inc.

 DOWNLOAD


 Account


 Try our Advanced Search for more refined results

     • mgeibelson@robinskapla...
          ◦ My Account
          ◦ My Feeds and Alerts
          ◦ My Briefcase
          ◦ Newsletter Signup
          ◦ Help
          ◦ Log Out

     •



     •


  Search     Toggle Dropdown

     • Search Law360
     • Search News Only
     • Search Cases Only




https://www.law360.com/cases/5b979c7a9a58551a646fae56/articles    10/8/2019
Diva Limousine, Ltd. v. Uber Technologies, Inc. et al            Page 2 of 6



      • Search PTAB Only
      • Search TTAB Only
 Advanced Search

                                                                   Close

      • Law360 In-Depth
      • Law360 UK

      •   Account
      •   My Account
      •   My Feeds and Alerts
      •   My Briefcase
      •   Newsletter Signup
      •   Help
      •   Log Out
      •   Products
      •   Lexis Advance
      •   Law360 In-Depth
      •   Law360 UK
      •   Law360 Updates
      •   Beta Tools
      •   Track docs
      •   Track attorneys
      •   Track judges

      •   Adv. Search & Platform Tools
      •   Browse all sections
      •   Banking
      •   Bankruptcy
      •   Class Action
      •   Competition
      •   Employment
      •   Energy
      •   Expert Analysis
      •   Insurance
      •   Intellectual Property
      •   Product Liability
      •   Securities
      •   Rankings
      •   Data-Driven Lawyers
      •   Regional Powerhouses
      •   Law360's MVPs
      •   Glass Ceiling Report
      •   Global 20
      •   Law360 400
      •   Diversity Snapshot
      •   Practice Groups of the Year
      •   Rising Stars




https://www.law360.com/cases/5b979c7a9a58551a646fae56/articles    10/8/2019
Diva Limousine, Ltd. v. Uber Technologies, Inc. et al            Page 3 of 6



     •   Titans of the Plaintiffs Bar
     •   Site Menu
     •   Join the Law360 team
     •   Search legal jobs
     •   Learn more about Law360
     •   Read testimonials
     •   Contact Law360
     •   Sign up for our newsletters
     •   Site Map
     •   Help




 Diva Limousine, Ltd. v. Uber Technologies, Inc.
 et al
 Track this case

 Case Number:

 3:18-cv-05546

 Court:

 California Northern

 Nature of Suit:

 Other Statutory Actions

 Multi Party Litigation:

 Class Action

 Judge:

 Edward M. Chen

 Firms

     • Keller Lenkner
     • Morgan Lewis
     • Robins Kaplan




https://www.law360.com/cases/5b979c7a9a58551a646fae56/articles    10/8/2019
Diva Limousine, Ltd. v. Uber Technologies, Inc. et al                                          Page 4 of 6



 Companies

     • Uber Technologies Inc.

 Sectors & Industries:

     • Services
            ◦ Legal services
            ◦ Travel Services

    1. June 21, 2019

       Uber Must Face Unfair-Competition Suit For Now

       A California federal judge is allowing an anti-competition suit brought by a limousine company
       against Uber to continue, even though he said it did not sufficiently establish that the court has
       jurisdiction to consider the matter as a class action.

    2. May 30, 2019

       Uber Mum On Whether Calif. Agency Can Raise Its Rates

       Uber told a California federal judge on Thursday it's exempt from a state anti-competition law
       as a so-called transportation network company regulated by the California Public Utilities
       Commission, but couldn't offer a definitive answer when the judge asked whether the agency
       has the power to raise Uber's rates.

    3. April 25, 2019

       Limo Co. Fights Uber's Bid To Exit Unfair Competition Suit

       A California limousine company told a federal judge Thursday that it has properly laid out class
       claims alleging Uber wrongly classified its drivers as independent contractors to gain a
       competitive edge, arguing its suit should remain in federal court.

    4. February 01, 2019

       Uber Gears Up For An Exit In Unfair Competition Case

       Uber Technologies Inc. has asked a judge to toss from federal court an unfair competition suit
       by a limousine company, saying the suit should be brought in state court because the would-be
       class members all hail from California.

    5. January 09, 2019

       Uber Wins DQ Of Opposing Attys In Unfair Competition Case




https://www.law360.com/cases/5b979c7a9a58551a646fae56/articles                                  10/8/2019
Diva Limousine, Ltd. v. Uber Technologies, Inc. et al                                           Page 5 of 6



        A California federal judge agreed with Uber Technologies Inc. on Wednesday that a conflict of
        interest involving its opponents' attorneys at Keller Lenkner LLC is grounds to boot them from
        a case claiming the ride-hailing company misclassifies its drivers as independent contractors to
        gain a competitive edge.

      6. November 01, 2018

        Limo Co. Says Atty Not Conflicted, Slams Uber DQ Bid

        A California limousine company suing Uber for misclassifying its drivers as independent
        contractors to gain a competitive edge told a federal court Wednesday that there’s no cause for
        disqualifying its attorneys at Keller Lenkner LLC for previously collaborating with Uber — but
        not actually representing Uber — in other matters.

      7. October 25, 2018

        Uber Says Limo Co.'s Counsel Is Conflicted, Wants DQ

        Uber Technologies Inc. on Wednesday asked a California federal court to disqualify Keller
        Lenkner LLC from representing a proposed class accusing the ride-hailing company of unfairly
        stealing business from traditional taxi companies, saying one of the firm's attorneys previously
        worked closely with Uber.

      8. October 09, 2018

        Limo Co. Says Uber Drivers Are Employees Under Dynamex

        A California limousine company told a federal court Friday that the state's newly adopted
        Dynamex standard for distinguishing between independent contractors and employees will
        show that Uber Technologies Inc. has misclassified its drivers to get a competitive edge over
        traditional taxicabs and limousine companies.

      9. September 11, 2018

        Limo Co. Accuses Uber Of Unfair Prices, Underpaying Drivers

        A limousine company has filed a proposed class action against Uber Technologies Inc. in
        California federal court alleging that the ride-sharing service has unfairly stolen business from
        traditional cab companies by low-balling its drivers’ wages and unfairly steering clear of the
        required costs of doing business.




  © 2019, Portfolio Media, Inc. About | Contact Us | Legal Jobs | Careers at Law360 | Terms | Privacy
                                Policy | Cookie Policy | Help | Site Map

  ×




https://www.law360.com/cases/5b979c7a9a58551a646fae56/articles                                   10/8/2019
Diva Limousine, Ltd. v. Uber Technologies, Inc. et al                        Page 6 of 6



 Add this to my briefcase



 OR SELECT FROM


 Add Now Cancel
  ×


 Enter Client Code

      1. Client: (Code)*

  Cancel      Skip    Save
  ×


 Track this case

 Diva Limousine, Ltd. v. Uber Technologies, Inc. et al

 You will be tracking all:

 News Coverage, Answers, Appeals, Complaints, Motions, Orders, Trial Notes

 Continue Cancel




https://www.law360.com/cases/5b979c7a9a58551a646fae56/articles                10/8/2019
EXHIBIT C
EXHIBIT D
10/10/2019                                                                 Law360




                                                 Portfolio Media. Inc. | 111 West 19th Street, 5th floor | New York, NY 10011 | www.law360.com
               Print Now                                       Phone: +1 646 783 7100 | Fax: +1 646 783 7161 | customerservice@law360.com




              Uber Must Face Unfair-Competition Suit For Now                                                                       Remove


              By Khorri Atkinson

              Law360 (June 21, 2019, 6:25 PM EDT) - A California federal judge is allowing an anti-
              competition suit brought by a limousine company against Uber to continue, even though he
              said it did not sufficiently establish that the court has jurisdiction to consider the matter as a
              class action.

              U.S. District Judge Edward M. Chen on Thursday threw out Uber Technologies Inc.’s bid to
              dismiss the proposed class action. Uber argued that the limousine company, Diva Limousine
              Ltd., failed to meet the standard under the Class Action Fairness Act that requires at least one
              of the would-be plaintiffs to be a citizen of a state other than California or Delaware, where
              Uber is headquartered and incorporated.

              However, Judge Chen said Diva has 30 days to amend its case with “new facts establishing
              minimal diversity” among the plaintiffs.

              The lawsuit claims that classifying drivers as independent contractors allowed the ride-hailing
              giant to generate massive cost savings. By doing so, Uber avoids paying drivers minimum
              wage, overtime and other employee benefits not afforded to contractors, giving it an
              advantage, according to the suit.

              The limousine company wants to represent businesses providing prearranged limousine and
              chauffeur-driven ground transportation services for nonshared rides in California. About half
              of the would-be class members are in the state and the others would be from out-of-state
              affiliates, Diva had said. But Judge Chen found that Diva had not sufficiently demonstrated
              that any of the out-of-state affiliates are based in other states besides Delaware.

              This is “insufficient to establish minimal diversity,” he said.

              Judge Chen also dismissed the limousine company’s bid for partial summary judgment
              seeking to force Uber to classify its drivers as employees in California, finding that it’s too
              early in the litigation to issue such a decision.

              And allegations that Uber’s pricing scheme violates California’s Unfair Practices Act were also
              tossed out.

              The judge contended that the company “cites no authority — legislative history” to bolster its
https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,10…     1/29
10/10/2019                                                                 Law360

              claims that the California Public Utilities Commission, which regulates transportation network
              companies like Uber, indeed has the power to set prices for Uber rides.

              Furthermore, Diva should site “specific facts” in its amended claim to show that Uber’s ability
              to classify drivers as contractors is an “anticompetitive conduct to accomplish the
              monopolization.” By allowing Diva to amend this claim, Judge Chen rejected Uber’s request to
              toss the allegation.

              An attorney representing Uber declined to comment Friday.

              Despite the judge’s objections to some of Diva’s assertions, an attorney representing the
              company lauded the court's decision to allow the case to proceed.

              “Uber willfully engages in unlawful and unfair business practices by treating its California
              drivers as independent contractors,” said Aaron M. Sheanin of Robins Kaplan LLP. “Uber must
              compensate them as employees. We’re pleased that the court is allowing us to move forward
              on our unfair competition claim, and we intend to litigate the case vigorously.”

              Diva Limousine and the proposed class are represented by Michael A. Geibelson and Aaron M.
              Sheanin of Robins Kaplan LLP.

              Uber is represented by Kent M. Roger, Brian C. Rocca, Sujal J. Shah and Minna Lo Naranjo of
              Morgan Lewis & Bockius LLP.

              The case is Diva Limousine Ltd. v. Uber Technologies Inc. et al., case number 3:18-cv-05546,
              in the U.S. District Court for the Northern District of California.

              --Editing by Kelly Duncan.




                                                                     Next article




              Uber Mum On Whether Calif. Agency Can Raise Its                                                                    Remove

              Rates
              By Hannah Albarazi

              Law360 (May 30, 2019, 9:40 PM EDT) - Uber told a California federal judge on Thursday it's
              exempt from a state anti-competition law as a so-called transportation network company
              regulated by the California Public Utilities Commission, but couldn't offer a definitive answer
              when the judge asked whether the agency has the power to raise Uber's rates.



https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,10…   2/29
10/10/2019                                                                 Law360

              U.S. District Judge Edward M. Chen wants to know whether the CPUC has anti-competitive
              power over public utilities and whether it can set Uber’s rates. He asked both parties to
              provide him with information on whether the CPUC has the authority to consider anti-
              competitive concerns regarding the prices of public utilities.

              Counsel for Uber said Thursday they weren’t in court to take a position on whether or not
              Uber thinks the CPUC can or should set its rates.

              Uber said the CPUC requires transportation network companies, or ride-hailing services, to
              submit detailed annual reports for amounts paid for each ride and submit to the CPUC how it
              calculates fares. Uber also told Judge Chen that the California Constitution gives the CPUC
              discretion as to whether to set rates or not for public utilities in general.

              Judge Chen said if the CPUC is responsible for enforcing anti-competitive prophylactic
              measures, then perhaps the issue is not the court’s business.

              At the moment, Judge Chen said, the parties are operating “in a twilight zone” with a lot of
              ambiguity.

              Diva Limousine Ltd. sued Uber last year for $1 billion claiming Uber’s classification of drivers
              as contractors has generated massive cost savings that provide the ride-hailing giant with an
              unlawful competitive advantage that lets it price existing transportation providers out of the
              market.

              Diva claims Uber’s pricing scheme violates the California Unfair Practices Act, telling Judge
              Chen that Uber is attempting to engage in monopolistic practices by underpaying its drivers.

              But Uber denied those allegations and told the judge that those claims are “fundamentally
              defective” and “dead on arrival.”

              Uber says it’s exempt from the California Unfair Practices Act because ride-hailing services are
              regulated by the CPUC.

              As a business competitor leveling accusations of misclassification against Uber, Diva is seeking
              to sidestep the fate of other misclassification lawsuits launched by Uber drivers that have
              largely been dismantled after courts upheld the validity of Uber’s arbitration agreements with
              its drivers.

              Diva says it launched the suit on behalf of businesses that earn revenue by providing
              prearranged limousine and chauffeur-driven ground transportation services for nonshared
              rides in California. About half of the would-be class members are in California, but the other
              half would include out-of-state affiliates that earn revenue by referring business to California-
              based firms, Diva said.

              Diva insists it has sufficiently established that the Northern District of California has subject
              matter jurisdiction under the Class Action Fairness Act. Diva says numerous class members
              are neither citizens of California nor Delaware, where Uber is headquartered and incorporated,
              therefore satisfying minimal diversity.

https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,10…   3/29
10/10/2019                                                                 Law360

              Uber had pushed for dismissal by arguing that CAFA requires diversity across state lines to
              establish jurisdiction, but both the limo company and the ride-hailing giant are based in
              California — although Uber, like many companies, is incorporated in Delaware.

              Uber maintains that it’s not enough for Diva to contend that some class members are citizens
              of other states.

              Judge Chen agreed that Diva has only inferred that there is at least one out-of-state class
              member and said that if he decides to grant Uber’s motion to dismiss, he would also give Diva
              leave to amend.

              Diva Limousine and the proposed class are represented by Michael A. Geibelson and Aaron M.
              Sheanin of Robins Kaplan LLP.

              Uber is represented by Kent M. Roger, Brian C. Rocca, Sujal J. Shah and Minna Lo Naranjo of
              Morgan Lewis & Bockius LLP.

              The case is Diva Limousine Ltd. v. Uber Technologies Inc. et al., case number 3:18-cv-05546,
              in the U.S. District Court for the Northern District of California.

              --Additional reporting by Linda Chiem. Editing by Bruce Goldman.




                                                                     Next article




              Limo Co. Fights Uber's Bid To Exit Unfair Competition                                                              Remove

              Suit
              By Linda Chiem

              Law360 (April 25, 2019, 7:28 PM EDT) - A California limousine company told a federal judge
              Thursday that it has properly laid out class claims alleging Uber wrongly classified its drivers
              as independent contractors to gain a competitive edge, arguing its suit should remain in
              federal court.

              Diva Limousine Ltd. fired back at Uber Technologies Inc.’s motion to dismiss the suit and
              have it kicked to state court, insisting it has sufficiently established that the Northern District
              of California has subject matter jurisdiction under the Class Action Fairness Act.

              Diva says it launched the suit on behalf of businesses that earn revenue by providing
              prearranged limousine and chauffeur-driven ground transportation services for non-shared
              rides in California. About half of the would-be class members are in California, but the other

https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,10…   4/29
10/10/2019                                                                 Law360

              half would include out-of-state affiliates that earn revenue by referring business to California-
              based firms, Diva said in Thursday’s opposition.

              “Although Uber asserts that plaintiff has not alleged minimal diversity, common sense
              confirms most limousine and sedan companies are local in nature, and are generally
              incorporated in the states where they operate,” Diva said. “The complaint’s detailed
              allegations and the evidence back this up. Numerous class members are neither citizens of
              California nor Delaware, where Uber is headquartered and incorporated. Thus, plaintiff easily
              satisfies minimal diversity.”

              Uber had pushed for dismissal by arguing that CAFA requires “diversity” of jurisdiction across
              state lines, but both the limo company and the ride-hailing giant are based in California —
              although Uber, like many companies, is incorporated in Delaware. It’s not enough for Diva to
              contend some class members are citizens of other states, Uber maintained.

              But Diva called that argument “a last-gasp effort to deprive the court of jurisdiction under
              CAFA by trying to defeat the Unfair Competition Law claims of non-California class members,
              but that too fails,” according to its opposition brief.

              “Uber’s theory — that the court only has ‘hypothetical’ jurisdiction, because the complaint
              does not identify a specific class member who is neither a citizen of California nor Delaware —
              defies common sense,” Diva said.

              Diva also ripped Uber’s argument that it is exempt from the California Unfair Practices Act
              because ride-hailing services, or so-called transportation network companies, are regulated by
              the California Public Utilities Commission.

              “The CPUC has never reviewed much less established its rates; therefore, Uber’s below-cost
              pricing is not exempt from the UPA,” Diva said.

              Diva alleged “Uber’s predatory and loss-leader pricing” violates the Unfair Practices Act. The
              UPA is meant “to safeguard the public against the creation or perpetuation of monopolies and
              to foster and encourage competition, by prohibiting unfair, dishonest, deceptive, destructive,
              fraudulent and discriminatory practices by which fair and honest competition is destroyed or
              prevented.”

              The duel over Uber’s motion to dismiss follows U.S. District Judge Edward M. Chen’s January
              ruling disqualifying Diva’s original lead attorneys at Keller Lenkner LLC from pursuing the
              lawsuit. Judge Chen based his disqualification ruling on Keller Lenkner attorney Warren
              Postman’s previous stint as a senior attorney and then chief counsel for appellate litigation at
              the U.S. Chamber of Commerce’s Litigation Center.

              While with the Chamber, Postman had communicated and collaborated with Uber's in-house
              and outside legal teams in separate litigation involving federal preemption and antitrust
              issues, including a challenge to a Seattle ordinance letting app-based, ride-hailing drivers
              bargain collectively. Diva unsuccessfully argued that there was no conflict tied to Postman’s
              previous work.

              Diva had first launched suit in September claiming Uber’s classification of drivers as
https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,10…   5/29
10/10/2019                                                                 Law360

              contractors has generated massive cost savings that provide the ride-hailing giant with an
              unlawful competitive advantage that poises it to price existing transportation providers out of
              the market.

              As a business competitor leveling accusations of misclassification against Uber, Diva is seeking
              to sidestep the fate of other misclassification lawsuits launched by Uber drivers that have
              largely been dismantled after courts upheld the validity of Uber’s arbitration agreements
              with its drivers.

              Diva’s attorneys and representatives for Uber were not immediately available for comment on
              Thursday.

              Diva Limousine and the proposed class are represented by Michael A. Geibelson and Aaron M.
              Sheanin of Robins Kaplan LLP.

              Uber is represented by Kent M. Roger, Brian C. Rocca, Sujal J. Shah and Minna Lo Naranjo of
              Morgan Lewis & Bockius LLP.

              The case is Diva Limousine Ltd. v. Uber Technologies Inc. et al., case number 3:18-cv-05546,
              in the U.S. District Court for the Northern District of California.

              --Additional reporting by Bryan Koenig and John Petrick. Editing by Amy Rowe.




                                                                     Next article




              Ex-Uber Rival Fights To Keep Quinn Emanuel In Antitrust Remove
              Row
              By Linda Chiem

              Law360 (April 8, 2019, 6:34 PM EDT) - A ride-hailing startup alleging Uber drove it out of
              business told a California federal judge Friday its legal team at Quinn Emanuel Urquhart &
              Sullivan LLP properly separated this case from other cases in which the firm has represented
              Uber.

              SC Innovations Inc., the successor to Sidecar Technologies Inc., continued to argue against
              Uber Technologies Inc.'s bid to disqualify its legal team, objecting to what it described as a
              veiled attempt by Uber's attorneys at Gibson Dunn & Crutcher LLP to offer "new evidence" to
              disqualify Quinn Emanuel from representing Sidecar in the antitrust case.

              Sidecar said Monday that Cynthia Richman, co-partner-in-charge of Gibson Dunn's

https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,10…   6/29
10/10/2019                                                                 Law360

              Washington, D.C., office, recently filed an attorney declaration providing a "secondhand
              account" of communications between Quinn Emanuel founding partner John Quinn and Gibson
              Dunn partner Ted Boutrous, who heads up the legal team representing Uber in this case.

              It was an attempt by Richman "to suggest that Mr. Quinn did not comply with the obligations
              under the ethical wall implemented by Quinn Emanuel" and "suggests that Mr. Quinn inserted
              himself in a 'meet and confer' concerning the substance of Sidecar's action," according to
              Sidecar.

              "That is not true," Sidecar said, insisting Richman's declaration be stricken as inadmissible
              hearsay because it violates the court's best evidence rule.

              "Had the letter referenced in Ms. Richman's declaration been submitted for the court's
              consideration (instead of Ms. Richman's version of it), it would be obvious that there was no
              'meet and confer' regarding, for example, discovery or any other substantive topic related to
              the underlying action between Sidecar and Uber," Sidecar said in its filing. "Rather, Mr. Quinn's
              letter addressed only Uber's allegations of a purported ethical conflict on the part of Quinn
              Emanuel, which Mr. Quinn, as managing partner of the firm, addressed personally."

              "Ms. Richman's inadmissible submission notwithstanding, Mr. Quinn has abided by the ethical
              wall and has not had any involvement in any substantive aspect of Sidecar's case," Sidecar
              added.

              Sidecar, which kicked off its suit against Uber in December, has maintained that there's no
              conflict of interest because Quinn Emanuel previously represented Uber only in cases
              related to Uber's compliance with local government taxicab regulations, not cases involving
              antitrust claims, according to its March opposition brief.

              Yet, out of an abundance of caution, Quinn Emanuel put up an ethical wall barring attorneys
              who represented Uber in those other cases from disclosing any Uber information to the
              Sidecar legal team, according to the opposition brief.

              Uber and its legal team at Gibson Dunn have argued that Quinn Emanuel has had a long
              history as the ride-hailing giant's counsel, having defended Uber and its affiliates in at least
              20 cases from 2012 to 2016. Most of those cases covered issues that overlap with those
              raised in Sidecar's instant suit against Uber, so Quinn Emanuel had access to confidential
              information that's relevant to this dispute. There's clearly a conflict of interest, they say.

              "Quinn Emanuel's representation of SCI offends the two ethical duties owed by counsel in any
              attorney-client relationship: the duty of confidentiality and the duty of 'undivided loyalty,'"
              Uber said in its Feb. 15 disqualification motion. "The 'scrupulous administration of justice and
              the integrity of the bar' cannot tolerate Quinn Emanuel's conduct."

              In a March 29 reply brief further supporting the motion, Uber called out Quinn Emanuel for
              resorting to "deflection" and "hair-splitting" in the face of overwhelming evidence of the firm's
              glaring conflict of interest.

              "But neither its transparent maneuvering nor pinched understanding of the ethical rules alters
              the inexorable conclusion that Quinn Emanuel's disqualification is mandated in this case,"
https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,10…   7/29
10/10/2019                                                                 Law360

              Uber said.

              The company also slammed Quinn Emanuel for trying to throw a "red herring" into the mix by
              insinuating in its court filings that Uber withheld confidential and privileged documents to
              obscure the nature of the relationship with Quinn Emanuel or conceal "that John Quinn billed
              less than 30 hours to Uber over a multiyear period." That argument "borders on the absurd,"
              Uber said in its reply brief.

              A hearing on Uber's motion for Quinn Emanuel's disqualification is set for April 26, according
              to court records.

              General Motors bought Sidecar's technology and most of its assets in January 2016. SC
              Innovations is the assignee of certain Sidecar litigation rights, according to court filings.

              In a Dec. 11 blog post on Medium, SC Innovations CEO Sunil Paul explained that the decision
              to sue Uber was about championing transportation innovation and holding Uber accountable
              for its anti-competitive behavior.

              "If Uber had won the ride-hailing market on a level playing field, we would have been
              disappointed, but that's something we could have lived with. That's not what happened," Paul
              wrote in the post. "Instead of competing on the merits, Uber used a number of tactics that
              are against the law to drive Sidecar out of business. Uber took illegal steps to undermine
              Sidecar and other competitors, while it planned all along to raise prices for consumers once it
              had secured a dominant market position."

              Uber has countered that it wasn't responsible for Sidecar's demise.

              "Ride-sharing is a highly competitive industry, with many players coming and going over the
              years — like Sidecar, not all have survived," Uber said in a statement after Sidecar's suit was
              filed. "Sidecar's lawsuit has it backwards: new competitors, along with low prices, benefit
              consumers and reflect the exact type of competition that the antitrust laws are meant to
              protect. We believe the timing of this complaint, filed three years after Sidecar went out of
              business, is not a coincidence."

              Meanwhile, Uber has successfully booted its opponents' counsel before. In a separate case in
              January, Uber won a bid to disqualify Keller Lenkner LLC from representing a California
              limousine company accusing Uber of misclassifying its drivers as independent contractors to
              gain a competitive edge.

              Uber got Keller Lenkner ousted based on attorney Warren Postman's previous stint as a
              senior attorney and then chief counsel for appellate litigation at the U.S. Chamber of
              Commerce's Litigation Center. While with the Chamber, Postman had communicated and
              collaborated with Uber's in-house and outside legal teams in separate litigation involving
              federal preemption and antitrust issues as well as other business regulatory topics that Diva
              Limousine Ltd. had argued had no bearing on the misclassification claims in its suit.

              Attorneys for SC Innovations and Uber declined to comment on Monday.

              SC Innovations Inc. is represented by Robert P. Feldman, Claude M. Stern, Ethan Glass and
https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,10…   8/29
10/10/2019                                                                 Law360

              Michael Domenic Bonanno of Quinn Emanuel Urquhart & Sullivan LLP.

              Uber is represented by Theodore J. Boutrous Jr., Daniel G. Swanson, Cynthia E. Richman and
              Kevin Yeh of Gibson Dunn & Crutcher LLP.

              The case is SC Innovations Inc. v. Uber Technologies Inc. et al, case number 3:18-cv-07440,
              in the U.S. District Court for the Northern District of California.

              --Additional reporting by Mike LaSusa, Andrew Strickler and Michelle Bocanegra. Editing by
              Jay Jackson Jr.




                                                                     Next article




              Don't DQ Quinn Emanuel In Uber Case, Defunct Rival                                                                 Remove

              Says
              By Mike LaSusa

              Law360 (March 18, 2019, 6:50 PM EDT) - A defunct ride-hailing startup accusing Uber of
              having driven it out of business asked a California federal court on Friday to let it keep Quinn
              Emanuel Urquhart & Sullivan LLP as counsel, saying the firm's previous work counseling Uber
              in cases related to taxi regulations has nothing to do with the current antitrust case.

              SC Innovations Inc., the successor to Sidecar Technologies Inc., fired back on Friday against
              Uber Technologies Inc.’s February bid to disqualify Quinn Emanuel.

              The now-shuttered ride-hailing company said Uber couldn’t show that its former counsel had
              any information that would offer an unfair advantage in the litigation.

              “A comparison of those taxicab cases and the Sidecar case shows that one would not expect
              that Quinn Emanuel obtained information in the taxicab regulation cases that would be
              material to Sidecar’s Ride-Hailing App case,” Sidecar said in its Friday filing. “They were about
              local government taxicab regulations and had nothing to do with ride-hailing apps or the
              specific allegations in Sidecar’s complaint.”

              Sidecar Technologies Inc. launched a ride-hail app in 2012 and folded two years later. In its
              Dec. 11 complaint, the company said Uber and its senior executives were “hell-bent” on
              becoming a monopoly and had undercut their business with predatory pricing and deploying
              fake ride requests that busied rival drivers before the rides were canceled.

              Uber telegraphed its intention to try to disqualify Quinn Emanuel in a January filing, and

https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,10…   9/29
10/10/2019                                                                 Law360

              followed up with a formal request in February. The San Francisco-based company said the Los
              Angeles-headquartered law firm had violated ethical rules by taking on a one-time competitor
              as a client.

              “Quinn Emanuel served as one of Uber’s closest legal advisors, counseling the company and
              its senior executives on the very same conduct that it now asserts is illegal on behalf of a
              client adverse to Uber,” Uber said in the February filing. “Quinn Emanuel’s representation of
              SCI offends the two ethical duties owed by counsel in any attorney-client relationship: the
              duty of confidentiality and the duty of ‘undivided loyalty.’”

              A hearing on Uber’s motion for Quinn Emanuel’s disqualification is set for April 26, court
              records show.

              In a separate case in January, Uber won a bid to disqualify its opponents' attorneys at Keller
              Lenkner LLC, claiming the law firm’s previous work for Uber would give its rivals an unfair
              advantage in the case alleging the ride-hailing company misclassifies its drivers as
              independent contractors to gain a competitive edge.

              The company suing Uber, California-based Diva Limousine Ltd., had argued against
              disqualifying Keller Lenkner based on Diva attorney Warren Postman's previous stint as a
              lawyer at the U.S. Chamber of Commerce Litigation Center, where he had communicated and
              collaborated with Uber's in-house and outside legal teams regarding separate litigation over a
              city ordinance in Seattle. Postman was never Uber's lawyer, none of those conversations were
              privileged and there is no conflict of interest, Diva said.

              U.S. District Judge Edward M. Chen disagreed, saying it didn't matter that Uber never entered
              into a formal attorney-client relationship with Postman.

              SC Innovations and Uber both declined to comment on Monday.

              SC Innovations Inc. is represented by Robert P. Feldman, Claude M. Stern, Ethan Glass and
              Michael Domenic Bonanno of Quinn Emanuel Urquhart & Sullivan LLP.

              Uber is represented by Theodore J. Boutrous Jr., Daniel G. Swanson, Cynthia E. Richman and
              Kevin Yeh of Gibson Dunn & Crutcher LLP.

              The case is SC Innovations Inc. v. Uber Technologies Inc. et al, case number 3:18-cv-07440,
              in the U.S. District Court for the Northern District of California.

              --Additional reporting by Linda Chiem and Andrew Strickler. Editing by Peter Rozovsky.




                                                                     Next article




https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   10/29
10/10/2019                                                                Law360

              Lyft Ends Bid To DQ Ex-US Chamber Atty Repping                                                                    Remove

              Drivers
              By Andrew Strickler

              Law360 (March 4, 2019, 7:54 PM EST) - Ride-hail giant Lyft dropped a federal suit Friday that
              had sought to block a former in-house counsel at the U.S. Chamber of Commerce and his new
              firm, Keller Lenkner LLC, from representing drivers in thousands of employment classification
              arbitrations against the company.

              In a brief notice to U.S. District Judge Edward M. Chen in San Francisco, Lyft said it was
              dismissing without prejudice its complaint against attorney Warren Postman and the Keller
              firm.

              The moves comes the same day the Keller firm withdrew another federal case in Northern
              California, known as Victoria Abarca et al. v. Lyft, through which more than 3,400 Lyft drivers
              were trying to push Lyft to arbitrate their driver misclassification claims.

              Another group of nearly 100 drivers the Keller firm represented, who sued Lyft in the same
              court in December over misclassification and overtime claims, also dismissed their suit on
              Friday.

              In a preemptive move seeking to block Postman from being involved in thousands of
              individual driver claims headed to arbitration, Lyft argued in its complaint that Postman
              had been directly involved in suits brought by the chamber in Seattle challenging a “for-hire”
              driver collective-bargaining ordinance.

              Lyft had agreed to back the chamber in that case, creating what the company later argued
              was a relationship that precluded Postman from representing drivers after he jumped to the
              Keller firm.

              The dismissals also come weeks after Lyft's primary business rival, Uber Technologies Inc.,
              successfully argued to Judge Chen in a separate but similar case brought by California-
              based Diva Limousine Ltd. that Postman's work at the chamber likely exposed him to
              information about Uber's business and legal approach to driver classification issues.

              The Lyft complaint and a request for preliminary injunction were filed in mid-November, and
              the defendants had not yet filed a substantive response. Lyft withdrew its injunction motion
              Feb. 1.

              Travis Lenkner of Keller Lenkner declined to comment Monday, as did Lyft counsel R. James
              Slaughter of Keker Van Nest & Peters LLP.

              The Keller firm is represented by Michael John Guzman, Julia Leslie Haines, Collin R. White
              and Geoffrey M. Klineberg of Kellogg Hansen Todd Figel & Frederick PLLC, Thomas Kayes of
              Keller Lenkner LLC and Eric Marc George, Carl Alan Roth and Matthew Lawrence Venezia of
              Browne George Ross LLP.


https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,10… 11/29
10/10/2019                                                                 Law360

              Lyft is represented by Rachael Elizabeth Meny, R. James Slaughter and Ian Asher Kanig of
              Keker Van Nest & Peters LLP.

              The case is Lyft Inc. v. Warren Postman and Keller Lenkner LLC, case number 3:18-cv-06978,
              in the U.S. District Court for the Northern District of California.

              --Additional reporting by Mike LaSusa. Editing by Amy Rowe.




                                                                     Next article




              5 Recent DQ And Atty Conflict Decisions To Know                                                                    Remove


              By Andrew Strickler

              Law360 (February 21, 2019, 7:28 PM EST) - The law around conflicts of interest and
              disqualifications is always expanding, and succeeding at preventing an unexpected departure
              from your case — or showing someone else the door — takes a lot of homework.

              In the past few months alone, courts have penned notable decisions on attempts to block
              lawyer hires by bankruptcy trustees, conflicts stemming from an executive-turned-lawyer, and
              on the ever-popular "substantial relationship" test.

              Here are five recent decisions to know about conflicts and disqualifications.

              High Bar for Objecting to Trustee Lawyer Hires

              Last summer, the Fifth Circuit shed some light on a question of standing to disqualify a
              trustee's hired counsel in a federal bankruptcy case.

              The issue arose from the Chapter 7 of air conditioner manufacturer Technicool Systems Inc.,
              and a disagreement between the trustee and the company owner after he formed similar
              entities.

              According to the order, the owner objected to the trustee's application to hire Houston firm
              Stacy & Baker PC to help "pierce the veil" of the new ventures. The owner argued that the
              Stacy firm also represented Technicool's primary debtor in a fraud and breach-of-warranty
              suit that was frozen upon the Technicool bankruptcy filing. That relationship might lead to a
              concealment of problems with the debtor's claims, and by extension hurt his chances to
              recover any surplus from the bankruptcy, he said.

              A bankruptcy judge and a district court ruled for the trustee, reasoning that the owner did not
              have standing to object to the retention, because he was not a creditor, according to the July
https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   12/29
10/10/2019                                                                 Law360

              16 order.

              In a unanimous opinion penned by Circuit Judge Don R. Willett, the court affirmed that call.
              While bankruptcy courts are not "Article III creatures" beholden to normal standing
              requirements, that doesn't mean any disgruntled party can appeal every order "willy-nilly,"
              the court said. Also, the owner's own pecuniary interests were just too speculative, the court
              said. And a lower bar for standing to bring this kind of objection would also open up
              bankruptcy courts to too many parties with varying interests.

              "Allowing each and every party to appeal each and every order would clog up the system and
              bog down the courts," Judge Willett said. "Given the specter of such sclerotic litigation,
              standing to appeal a bankruptcy court order is, of necessity, quite limited."

              The case is In the Matter of Technicool Systems Inc., case number 2018 WL 3429943, in the
              U.S. Court of Appeals for the Fifth Circuit.

              Prior Adversity Conflict Argument Falls Flat

              A New York federal court this month untangled an alleged "successive representation" conflict
              knot in a suit brought by a now-disbarred patent attorney against his ex-wife and a group of
              lawyers.

              In the end, the court ruled against plaintiff Anthony Zappin, saying that the fact that Rivkin
              Radler LLP had represented Zappin's former lawyers in a malpractice suit stemming from the
              same matrimony dispute as his present case doesn't translate into a disqualifying conflict.
              U.S. District Judge Robert W. Sweet also concluded that Zappin failed to explain what
              information the firm might have from the malpractice case that would "taint" the current suit.

              Early last year, Zappin, formerly of Mintz Levin Cohn Ferris Glovsky and Popeo PC, sued his
              ex-wife, her attorneys, and a lawyer appointed by the court to represent their child in their
              divorce case. The suit alleges the group conspired to exploit court proceedings to "churn"
              legal fees and otherwise damage Zappin.

              During the proceedings, Zappin sought to disqualify the Rivkin firm from representing the
              court-appointed lawyer. His conflict theory was based on the fact that the firm had
              represented his former lawyers at Aronson Mayefsky & Sloan LLP, which Zappin had sued for
              malpractice in 2014 in connection to work at a previous stage of his divorce matter, according
              to the decision. The firm would then have confidential information that could be used to hurt
              him in the current suit, he argued.

              Judge Sweet said that argument didn't hold water under the "successive relationship" conflict
              test, and rejected "speculative" arguments that an opposing counsel from a previous case
              could damage him now and thus required a disqualification.

              "In fact, courts have rejected this precise premise," Judge Sweet said. "Zappin's 'heavy
              burden' of proof is not met by allegations such as these."

              Zappin was disbarred in New York last year for what a state appeals court called
              "outrageous acts of misconduct" that included violence against his ex-wife, flouting court
https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   13/29
10/10/2019                                                                 Law360

              orders and filing baseless complaints.

              The case is Anthony Zappin v. Claire Comfort et al., case number 1:18-cv-01693, in the U.S.
              District Court, Southern District of New York.

              Not a Lawyer, But Still a Conflict

              A California appeals court recently concluded that a firm should be disqualified from a
              defamation and contractual interference suit, because the firm owner had knowledge of issues
              at play in the case from the time before he was a lawyer.

              The Second Appellate District overturned a trial court decision to allow Richie Litigation PC to
              continue representing Joseph Ra, a former executive with luxury vehicle dealership O'Gara
              Coach Co. LLC, in a suit against the company.

              In a published opinion, the panel said that while Richie Litigation founder Darren Richie hadn't
              been a lawyer while he worked at O'Gara — he didn't take the bar until after he left the
              company in 2016 — Richie still served as a company contact with outside counsel on a
              number of legal matters, including on issues of alleged misconduct by Ra.

              The panel agreed that the trial court properly rejected O'Gara Coach's disqualification
              argument for the Richie firm based on an improper successive representation theory. But the
              lower court erred when it failed to disqualify the firm for the broader threat that Richie's
              knowledge as a former O'Gara executive brought to case.

              "[N]ow that Richie is a member of the California State Bar, O'Gara Coach is entitled to insist
              that he honor his ethical duty to maintain the integrity of the judicial process by refraining
              from representing former O'Gara Coach employees in litigation against O'Gara Coach that
              involve matters as to which he possesses confidential information," the court said.

              The case is O'Gara Coach Co. LLC v. Ra, case number B286730, in the Court of Appeal of the
              State of California, Second Appellate District, Division Seven.

              Uber Flags Down a Conflict

              Ride-hailing giant Uber Technologies Inc. won a conflict argument in recent weeks, with a
              federal judge in California agreeing that a former U.S. Chamber of Commerce attorney now at
              Keller Lenkner LLC, counsel for plaintiff Diva Limousine Ltd., should be disqualified from Diva's
              employee classification case.

              The dispute focused on the role of attorney Warren Postman, a former in-house lawyer at the
              Chamber. Postman was a senior attorney at the Chamber's Litigation Center, where he worked
              with Uber's in-house and outside legal teams, before he jumped to the Keller firm last
              summer and began representing Diva.

              Uber contended that Postman had represented the Chamber in a case challenging a Seattle
              ordinance that allowed ride-hailing, app-based drivers to unionize, which the Chamber
              brought with Uber as co-plaintiff. That litigation was "substantially related" to the subject
              matter in the current case, as it dealt with classification of drivers as independent contractors,
https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   14/29
10/10/2019                                                                 Law360

              Uber said.

              "Mr. Postman's own bio on the Keller Lenkner website highlights the ethical trap, as it touts
              the 'unique insight' he gained by '[w]orking closely with senior in-house lawyers at some of
              the world's largest companies,' while at the Chamber," Uber told the California federal court.

              Uber had a "common interest" agreement with the Chamber in the Seattle matter, and
              Postman had access to privileged information even though he wasn't the counsel of record in
              that litigation, the ride-hailing giant said.

              Diva and Keller Lenkner in turn argued that Postman was never Uber's lawyer, none of those
              conversations were privileged and there's simply no conflict of interest.

              In his Jan. 9 opinion, U.S. District Judge Edward M. Chen agreed with Uber that Postman's
              work at the Chamber on legal strategic issues related to Uber was "extensive," as were his
              communications with Uber lawyers.

              Postman's work with the Chamber would likely have exposed him to sensitive information
              about Uber's business practices and legal strategies with regard to its classification of drivers
              as independent contractors, the key issue in the suit brought by Diva, according to Judge
              Chen. Because of the "substantial relationship" between that aspect of the two cases, Judge
              Chen said, Postman and Keller Lenkner should be kicked off the Diva suit.

              The case is Diva Limousine Ltd. v. Uber Technologies Inc. et al., case number 3:18-cv-05546,
              in the U.S. District Court for the Northern District of California.

              No "Free-Ranging" Court Authority Over Overseas Counsels

              A Connecticut federal judge overseeing a litigation arising from the bankruptcy of Irish real
              estate developer Sean Dunne said he had no "free-ranging" power to block a trustee from
              hiring an overseas counsel.

              Dunne, who at one time had a reported net worth of more than $900 million, foundered in the
              financial crisis and filed for bankruptcy in his adopted home state of Connecticut in 2013,
              according to court records. He was also hit with a $235 million judgment in favor of a
              government-sponsored entity in Ireland and allegations of fraudulent transfers and asset
              hiding.

              Last year, U.S. District Judge Jeffrey A. Meyer granted a request from the trustee, Richard
              Coan, to consolidate a removed state case brought by the Irish entity, known as the National
              Asset Loan Management Ltd., and an adversarial action in the ongoing bankruptcy case.

              With a trial scheduled for May, Coan asked for leave to hire Ireland's AMOSS Solicitors for
              guidance on parallel proceedings taking place in that country and to hire Connecticut firm
              Updike Kelly & Spellacy PC for "as needed" counsel and for an appeal strategy in the U.S.

              In a Jan. 22 order, Judge Meyer agreed with Dunne that the Updike retainer was improper, as
              the firm has a conflict from a prior representation of a defendant in the current case. But the
              judge said he would OK the AMOSS hire, despite a defense argument that a consultant for
https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   15/29
10/10/2019                                                                 Law360

              Dunne's wife once discussed hiring the firm in Ireland and shared information about transfers
              of assets from Dunne to her.

              Judge Meyer cast doubt on the theory that the one-time meeting would trigger a "prospective
              client" disqualification rule, or that he could apply any such standard.

              "To the extent that defendants seek relief against the trustee's use of AMOSS for purposes of
              proceedings in Ireland, my role is not to regulate the conduct of foreign counsel in foreign
              proceedings that are not before me," he said. "Defendants have not shown that I have some
              kind of free-ranging international authority to enforce the Irish rules of professional conduct
              against foreign counsel like AMOSS."

              The case is Richard Coan, plaintiff-trustee, v. Sean Dunn et al., case 3:15-cv-00050 and
              consolidated adversarial proceeding 15-5019, in the U.S. District Court, District of
              Connecticut.

              --Editing by Pamela Wilkinson and Nicole Bleier.




                                                                     Next article




              Uber Gears Up For An Exit In Unfair Competition Case                                                               Remove


              By Bryan Koenig

              Law360 (February 1, 2019, 8:31 PM EST) - Uber Technologies Inc. has asked a judge to toss
              from federal court an unfair competition suit by a limousine company, saying the suit should
              be brought in state court because the would-be class members all hail from California.

              California-based Diva Limousine Ltd.’s proposed class action shouldn’t even get past the
              question of federal court jurisdiction, Uber said Thursday, just weeks after the limo company’s
              Keller Lenkner LLC attorneys were booted over an apparent conflict of interest. The case
              belongs in state court because the defendants, plaintiff and most of the would-be class
              members are in California, Uber argued.

              Diva’s claim to federal court jurisdiction, according to the 33-page brief, is based on the Class
              Action Fairness Act of 2005. But Uber argued CAFA requires “diversity” of jurisdiction across
              state lines, while both the limo company and the ride-hailing giant are based in California. It’s
              not enough, Uber said, for Diva to contend some class members are citizens of other states.

              “Beyond its conclusory assertion here, Diva refers only to ‘out-of-state affiliates’ and provides
              a lone example — unidentified ‘New York limousine companies,’” Uber said. “Diva, however,
              does not allege any facts regarding the nature of any of those entities, or where their
https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   16/29
10/10/2019                                                                 Law360

              citizenship lies for CAFA purposes.”

              CAFA also contains a “home-state controversy” exception booting cases rooted primarily in a
              single state, Uber said. Diva’s suit qualifies because more than two-thirds of the proposed
              classes call California home. All Diva has to the contrary, according to the brief, are vague
              assertions to livery providers such as unnamed New York affiliates who steer customers to the
              plaintiff when visiting California.

              Even if every limo company qualifies, Uber argued all U.S. limousine firms outside California
              number 14,601, while the California class “is many times higher,” because in addition to
              thousands of car service providers, it also includes over 200,000 drivers for Uber rival Lyft.

              “A preponderance of the evidence demonstrates that the number of purported California class
              members far outweighs the paltry number of potential out-of-state class members, so that
              the home-state controversy exception to CAFA applies,” Uber said. It also argued separately
              that California law cannot be applied to out-of-state class members.

              Thursday’s brief follows U.S. District Judge Edward M. Chen’s Jan. 9 ruling disqualifying Keller
              Lenkner from pursuing the lawsuit, which accuses Uber of incorrectly classifying drivers as
              independent contractors to gain a competitive edge and subsidizing its services at lower costs
              with billions in investor funding to drive competitors out of business.

              Judge Chen based his disqualification ruling on Diva's attorney Warren Postman’s previous
              stint as a lawyer at the U.S. Chamber of Commerce Litigation Center, where he had
              communicated and collaborated with Uber's in-house and outside legal teams regarding
              separate litigation over a city ordinance in Seattle.

              Chen said at the time that Postman's work with the chamber would likely have exposed him
              to sensitive information about Uber's business practices and legal strategies with regard to its
              classification of drivers as independent contractors, the key issue in the suit brought by Diva,
              and the bedrock of Uber’s business model, challenged in the U.S. and abroad.

              That decision apparently left Diva represented by Keller Lenkner’s co-counsel at Robins Kaplan
              LLP, who announced the lawsuit alongside the booted firm in September. An attorney at
              Robins Kaplan could not immediately comment Friday and counsel for Uber did not respond to
              a press inquiry.

              On Thursday, Uber also attacked Diva’s case on the merits, arguing there are no allegations of
              “unfair” conduct required to substantiate a claim under California’s Unfair Competition Law.
              That claim requires a violation of antitrust law or harm to competition, according to Uber,
              while Diva contends the defendant is able to charge lower rates by “violating labor laws.”

              “The Complaint openly concedes that Uber has benefited consumers with lower prices,” it
              said. “Thus, Diva alleges its ‘injury’ results from more competition, not less, which is not a
              type of injury that can be redressed under the antitrust laws.”

              Diva also lacks standing under the UCL’s unlawful conduct prong because there’s no causal
              connection between Uber’s actions and the plaintiff’s competitive harms, according to the
              brief.
https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   17/29
10/10/2019                                                                 Law360



              The problem, Uber said, is that Diva argues both that Uber has gained an unfair pricing
              advantage by “misclassifying drivers as independent contractors rather than as employees” to
              duck labor laws, and by using roughly $13 billion in cash from investors to subsidize ride
              services and price them below costs. Diva claims, according to Uber, that ride-hailing services
              are offered below costs even absent the savings gleaned from labeling drivers independent
              contractors.

              “These allegations — though disputed by Uber — break any causal link between the alleged
              UCL violation and any alleged injury to putative class members. Diva’s allegations on their
              face show that Diva would suffer the same injury (lost profits) regardless of whether or not
              Uber had committed a UCL violation (alleged driver misclassification),” Uber said.

              In addition, Uber argued Diva cannot bring claims under the California Unfair Practices Act
              because the law exempts claims subject to public utility or services regulation in the state. It
              doesn’t matter that California’s Public Utilities Commission doesn’t actually regulate ride-
              hailing prices, Uber said, it’s enough that Diva says it could.

              Diva is represented by Michael Geibelson, Aaron Sheanin and Tai Milder of Robins Kaplan LLP.

              Uber is represented by Kent M. Roger, Brian C. Rocca, Sujal J. Shah and Minna Lo Naranjo of
              Morgan Lewis & Bockius LLP.

              The case is Diva Limousine Ltd. v. Uber Technologies Inc. et al., case number 3:18-cv-05546,
              in the U.S. District Court for the Northern District of California.

              --Additional reporting by Mike LaSusa and Linda Chiem. Editing by Amy Rowe.




                                                                     Next article




              Uber Wins DQ Of Opposing Attys In Unfair Competition                                                               Remove

              Case
              By Mike LaSusa

              Law360 (January 9, 2019, 10:45 PM EST) - A California federal judge agreed with Uber
              Technologies Inc. on Wednesday that a conflict of interest involving its opponents' attorneys
              at Keller Lenkner LLC is grounds to boot them from a case claiming the ride-hailing company
              misclassifies its drivers as independent contractors to gain a competitive edge.

              The company suing Uber, California-based Diva Limousine Ltd., had argued against

https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   18/29
10/10/2019                                                                 Law360

              disqualifying Keller Lenkner based on Diva attorney Warren Postman's previous stint as a
              lawyer at the U.S. Chamber of Commerce Litigation Center, where he had communicated and
              collaborated with Uber's in-house and outside legal teams regarding separate litigation over a
              city ordinance in Seattle. Postman was never Uber's lawyer, none of those conversations were
              privileged and there's simply no conflict of interest, Diva said.

              But U.S. District Judge Edward M. Chen disagreed, saying it didn't matter that Uber never
              entered into a formal attorney-client relationship with Postman.

              "Where an attorney successively represents clients with adverse interests, his disqualification
              is required under the California Rules of Professional Conduct if 'the subjects of the two
              representations are substantially related,'" Judge Chen wrote in Wednesday's order. "In short,
              courts have applied the regular substantial relationship test even where there was no prior
              attorney-client relationship. ... Thus, the court will apply the regular 'substantial relationship'
              test under California law here."

              Chen said Postman's work with the Chamber would likely have exposed him to sensitive
              information about Uber's business practices and legal strategies with regard to its
              classification of drivers as independent contractors, the key issue in the suit brought by Diva.
              Because of the "substantial relationship" between that aspect of the two cases, Chen said,
              Postman and Keller Lenkner should be kicked off the Diva suit.

              Diva had also argued that Postman's work at the Chamber couldn't be protected by attorney-
              client privilege because that privilege was waived when the Chamber shared information
              about the Seattle litigation with third parties, including Chamber members and even Uber
              competitor Lyft Inc.

              However, Judge Chen said, "Diva's waiver argument fails because there is no indication that
              any of the information shared by the Chamber with third parties was confidential."

              The judge pointed to declarations by Postman himself and one of his former colleagues at the
              Chamber, who denied sharing confidential information with outside parties.

              "Needless to say, the disclosure of non-confidential and non-privileged communications does
              not abrogate the common interest privilege as to communications which were not shared,"
              Judge Chen wrote.

              Regarding the decision to bounce Keller Lenkner, and not just Postman, from the case, Judge
              Chen said the logic behind Postman's conflict of interest stemming from his work for the
              Chamber extends to the firm as a whole.

              "The receipt of confidential information is presumed where there is a substantial relationship
              between two representations," the judge wrote.

              Representatives for Uber and Diva did not immediately respond Wednesday to requests for
              comment.

              Up-to-date counsel information for Diva was not immediately available late Wednesday.

https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   19/29
10/10/2019                                                                 Law360

              Uber is represented by Kent M. Roger, Brian C. Rocca, Sujal J. Shah and Minna Lo Naranjo of
              Morgan Lewis & Bockius LLP.

              The case is Diva Limousine Ltd. v. Uber Technologies Inc. et al., case number 3:18-cv-05546,
              in the U.S. District Court for the Northern District of California.

              --Additional reporting by Linda Chiem. Editing by Breda Lund.




                                                                     Next article




              Lyft Says Ex-Chamber Atty, New Firm Can't Represent                                                                Remove

              Drivers
              By Andrew Strickler

              Law360 (November 19, 2018, 9:38 PM EST) - Taking a page from the litigation playbook of
              rival Uber Technologies Inc., Lyft petitioned a California federal court Friday to block a former
              U.S. Chamber of Commerce lawyer and his new firm from representing anyone with a driver
              employment classification case against the company.

              In an aggressive move against attorney Warren Postman and Chicago-based Keller Lenkner
              LLC, Lyft accused them of engaging in a civil conspiracy to breach Postman’s duty of
              confidentiality to the rideshare giant and attorney-client privilege when he jumped from the
              Chamber to the Keller firm this summer.

              Mirroring Uber’s arguments for Postman’s removal from a separate litigation in the same
              court, Lyft pointed to Postman’s recent job at the business-side lobbying group and his role
              there in suits brought by the Chamber in Seattle challenging a “for hire” driver collective
              bargaining ordinance. Lyft’s agreement to back the Chamber in that case created a common-
              interest relationship that now precludes Postman from representing drivers in case against the
              company, Lyft told the court, as do Postman’s now-broken promises of secrecy with both the
              Chamber and Lyft, which worked "hand-in-hand" on the Seattle strategy.

              “By using and disclosing Lyft’s privileged and confidential information to file driver-
              misclassification claims against Lyft, Postman is in clear breach of his duty of confidence,” Lyft
              said, arguing that Postman's conflict must be imputed to the entire firm. “This outrageous
              breach of confidence warrants immediate relief.”

              Last month, Uber similarly asked a northern California federal judge to disqualify Postman
              and Keller Lenkner LLC from representing a proposed class of limo and taxi drivers in an
              antitrust action alleging Uber underpays its drivers and misclassifies them as independent

https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   20/29
10/10/2019                                                                 Law360

              contractors rather than employees. That suit, filed by Keller Lenkner and lawyers from Robins
              Kaplan LLP in September, came some three months after Postman jumped to Keller from the
              Chamber, where he had been a senior attorney and chief counsel for an appellate litigation
              group.

              The firm, representing Diva Limousine Ltd., said in its response that Uber was “straining” to
              find a conflict stemming from Postman's move in July or a privilege violation in light of the
              fact that Postman had not represented Uber in the Seattle matter and had no access to the
              kinds of privileged information at Uber that would support a disqualification.

              Keller also noted that it represents a putative class of drivers in a case against Uber in the
              Third Circuit, and has separately served Uber with more than 10,000 arbitration demands on
              behalf of individual drivers in California in recent weeks.

              “Uber knew in July that Mr. Postman had joined Keller Lenkner, but Uber has never asserted a
              conflict in the Third Circuit matter. So what has changed?” the firm asked in that motion.
              “Perhaps it is Diva’s motion for partial summary judgment, which creates a risk that Uber’s
              business model in California could be declared unlawful shortly before it plans to conduct a
              public offering.”

              Those motions in the Uber case have not been ruled on.

              The Lyft filing also notes that Keller began filing “numerous” arbitration demands late last
              month alleging driver misclassification, with Postman running point in that effort.

              After a hard-fought battle about driver classification and arbitration, Uber won a major
              victory in September at the Ninth Circuit, which deemed the company's arbitration
              agreements with drivers valid and enforceable.

              In addition to the civil conspiracy claim and a declaratory judgment request, the Lyft
              complaint includes an aiding-and-abetting allegation against the Keller firm as well claims of
              breach of duty, unfair competition and breach of a non-disclosure.

              Postman and Lyft counsel Rachael Meny did not respond to messages Monday. Travis Lenkner
              of Keller Lenkner declined to comment.

              Lyft is represented by Rachael Meny, R. James Slaughter and Ian Kanig of Keker Van Nest &
              Peters LLP.

              Counsel information for Postman and Keller Lenkner wasn't immediately clear.

              The case is Lyft Inc. v. Warren Postman and Keller Lenkner LLC, case number 3:18-cv-06978,
              in the U.S. District Court, Northern District of California.

              --Additional reporting by John Petrick, Linda Chiem and Dave Simpson. Editing by Emily
              Kokoll.




https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   21/29
10/10/2019                                                                 Law360

                                                                     Next article




              Limo Co. Says Atty Not Conflicted, Slams Uber DQ Bid                                                               Remove


              By Linda Chiem

              Law360 (November 1, 2018, 6:10 PM EDT) - A California limousine company suing Uber for
              misclassifying its drivers as independent contractors to gain a competitive edge told a federal
              court Wednesday that there’s no cause for disqualifying its attorneys at Keller Lenkner LLC for
              previously collaborating with Uber — but not actually representing Uber — in other matters.

              Diva Limousine Ltd. fired back at Uber Technologies Inc.’s recent motion to oust Keller
              Lenkner based on its attorney Warren Postman’s previous stint as a senior attorney and then
              chief counsel for appellate litigation at the U.S. Chamber of Commerce’s Litigation Center.
              While with the Chamber, Postman had communicated and collaborated with Uber's in-house
              and outside legal teams in separate litigation involving federal preemption and antitrust issues
              as well as other business regulatory topics that have no bearing on the misclassification
              claims in this dispute, according to Diva’s opposition brief.

              Postman was never Uber’s lawyer, none of those conversations were privileged and there’s
              simply no conflict of interest, so Uber’s disqualification bid must be rejected, Diva said.

              “Straining to show impropriety, Uber suggests that a duty of confidentiality attaches to
              communications like an email describing Dynamex Operations West Inc. v. Superior Court,
              that Mr. Postman sent to 17 lawyers who served on a Litigation Center advisory committee,”
              Diva said, referring to the California Supreme Court’s April decision establishing a more
              rigid standard for distinguishing between independent contractors and employees in the
              Golden State.

              “But when Mr. Postman emailed his thoughts about a publicly available judicial opinion to
              representatives from Uber, Lyft, Pizza Hut, Coca-Cola, Caterpillar, and lawyers from nine
              different law firms, that was a non-privileged exchange of ideas among generally aligned
              businesspeople and legal professionals,” Diva said.

              Diva also defended the scope of Postman’s previous collaboration with Uber lawyers on the
              Chamber’s challenge to a Seattle ordinance letting app-based, ride-hailing drivers bargain
              collectively as being preempted under federal antitrust and labor law. The Seattle case, which
              was recently revived by the Ninth Circuit, doesn’t present similar facts nor does it involve
              similar legal arguments to Diva’s instant case, the limo company said.

              “No party argued that Uber’s drivers were employees, much less employees under California
              law, much less employees under Dynamex, which had not yet been decided,” Diva said. “Mr.
              Postman also worked on several amicus briefs in appeals involving Uber. Every appeal and

https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   22/29
10/10/2019                                                                 Law360

              every amicus brief dealt exclusively with the enforceability of Uber’s arbitration clause. None
              of the appeals concerned whether Uber’s drivers are its employees.”

              Furthermore, both Postman and Keller Lenkner retained and consulted with legal ethics
              attorneys before Postman joined the firm in June and before the firm dove into
              misclassification litigation against Uber, notably as lead appellate counsel in an ongoing Third
              Circuit case called Razak v. Uber involving Philadelphia-based drivers for Uber’s higher-end
              UberBlack service seeking employee status.

              Their legal ethics experts independently advised that Postman’s work at the Chamber’s
              Litigation Center did not establish an attorney-client relationship with Uber, and that to the
              extent any confidential information shared in connection with the Seattle litigation was subject
              to the common-interest doctrine, there would only be a potential problem if the Seattle
              litigation was “substantially related” to the question of whether Uber drivers were
              misclassified, but it wasn’t, according to Diva.

              “Uber’s conduct suggests that it seeks to disqualify Keller Lenkner for strategic gain rather
              than out of a genuine concern about unfair advantage,” Diva said. “Courts routinely deny
              otherwise meritorious disqualification motions when the moving party failed to raise the same
              conflict in an earlier, similar case involving the same allegedly conflicted firm.”

              Uber has never challenged Keller Lenkner’s role nor tried to get it disqualified from the Third
              Circuit case, yet it’s now trying to get the firm booted from this case, according to Diva.

              “If a litigant confronts an allegedly conflicted lawyer in one case and fails to raise the conflict
              there, the conflict is waived and the litigant cannot raise the conflict as grounds for
              disqualification in a later, similar case involving the same lawyer,” Diva’s filing said.

              “Uber has never been a shy litigant. Its failure to seek disqualification in Razak can only mean
              that Uber was not particularly concerned in July and August that Keller Lenkner had an unfair
              advantage in litigating misclassification issues,” Diva argued.

              The duel over the disqualification motion comes shortly after Diva moved for partial
              summary judgment in early October in its proposed class action alleging the ride-hailing
              giant has unfairly stolen business from traditional taxicab companies by lowballing its drivers’
              wages and unfairly steering clear of the required costs of doing business.

              Diva’s motion sought a quick win on the single issue of whether Uber drivers are employees
              for the purposes of California’s Wage Order No. 9, which requires employers to provide
              transportation workers with paid rest and meal breaks.

              The California Supreme Court in Dynamex adopted a three-prong test known as the ABC
              standard that presumes all workers are employees unless a business can show the worker is
              free from its supervision, performs work that is outside the usual course or place of business,
              and works "in an independently established trade, occupation or business of the same nature"
              as the work they do for the entity that is hiring them.

              Each of those elements — A, B and C — must be met for an independent contractor
              classification to hold up for purposes of wage orders. Diva has argued in its motion that Uber
https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   23/29
10/10/2019                                                                 Law360

              won’t clear the B prong.

              Diva first launched suit in September claiming Uber’s misclassification of drivers has
              generated massive cost savings that provide the ride-hailing giant with an unlawful
              competitive advantage that would allow it to price existing transportation providers out of the
              market.

              As a business competitor leveling accusations of misclassification against Uber, Diva is seeking
              to sidestep the fate of other misclassification lawsuits launched by Uber drivers that have
              largely been dismantled because of Uber’s arbitration agreements with its drivers.

              Counsel for Diva were not immediately available for comment. Representatives for Uber have
              declined to comment on the litigation.

              Diva Limousine and the proposed class are represented by Ashley Keller, Travis Lenkner, Seth
              Meyer, Tom Kayes and Warren Postman of Keller Lenkner LLC, and Michael A. Geibelson,
              Aaron M. Sheanin and Tai S. Milder of Robins Kaplan LLP.

              Uber is represented by Kent M. Roger, Brian C. Rocca, Sujal J. Shah and Minna Lo Naranjo of
              Morgan Lewis & Bockius LLP.

              The case is Diva Limousine Ltd. v. Uber Technologies Inc. et al., case number 3:18-cv-05546,
              in the U.S. District Court for the Northern District of California.

              --Additional reporting by Dave Simpson and John Petric. Editing by Jack Karp.




                                                                     Next article




              Uber Says Limo Co.'s Counsel Is Conflicted, Wants DQ                                                               Remove


              By Dave Simpson

              Law360 (October 25, 2018, 8:14 PM EDT) - Uber Technologies Inc. on Wednesday asked a
              California federal court to disqualify Keller Lenkner LLC from representing a proposed class
              accusing the ride-hailing company of unfairly stealing business from traditional taxi
              companies, saying one of the firm's attorneys previously worked closely with Uber.

              Uber said that before Warren Postman represented Diva Limousine Ltd. in the suit in question,
              he was a senior attorney for the Litigation Center of the U.S. Chamber of Commerce, where
              he worked with Uber's in-house and outside legal teams.

              "In hundreds of emails, regularly scheduled teleconferences and face-to-face meetings, Uber
https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   24/29
10/10/2019                                                                 Law360

              shared legal analysis and litigation strategy — core attorney work product — with Mr. Postman
              and the Chamber, including on the driver classification issue," Uber said.

              The limo company filed its suit in September claiming the ride-hailing service has unfairly
              stolen business from traditional cab companies by lowballing its drivers' wages and unfairly
              steering clear of the required costs of doing business.

              Uber misclassifies its drivers as independent contractors when they should be paid as
              employees under California law, with all the financial responsibilities that come with that job
              classification, Diva says in its suit.

              But Uber on Wednesday said Postman represented the Chamber in a case brought with Uber
              as co-plaintiff. That litigation was "substantially related" to the subject matter in the current
              case as it dealt with classification of drivers as independent contractors. The parties signed an
              agreement classifying their conversations as private, Uber said.

              "Mr. Postman's own bio on the Keller Lenkner website highlights the ethical trap, as it touts
              the 'unique insight' he gained by '[w]orking closely with senior in-house lawyers at some of
              the world's largest companies,' while at the Chamber," Uber said in Wednesday's filing.

              Uber said Postman joined the newly formed firm after leaving the Chamber about four months
              ago and soon thereafter filed the suit against Uber. Uber says it contacted the firm, asking it
              to withdraw.

              "Keller Lenkner has disclaimed any knowledge of a common interest agreement between Uber
              and the Chamber, inaccurately comparing Mr. Postman's interactions with Uber to those of
              casual discussions between attorneys and Chamber lawyers at Chamber events," Uber said.

              The suit alleges that Uber has been able to unfairly hurt competitors in pricing rides below
              cost by evading such employee-required expenses as a minimum wage — $11 per hour for
              large employers throughout the state and, in some cases, $13 per hour or more in most large
              California cities — time and a half for overtime, a 6.2 percent employer Social Security tax, a
              1.45 percent employer Medicare tax and unemployment insurance contributions.

              The suit asks the court to stop those business practices and seeks damages and treble
              damages under the California Unfair Practices Act and the California Unfair Competition Law.

              The suit contends that because drivers are integral to the Uber's business, they must be
              deemed employees and not independent contractors.

              "Each day that Uber misclassifies its primary workforce, it steals wages from drivers earning
              below a living wage and gains millions of dollars in unlawful cost savings," the suit says. "Uber
              uses these savings to price its services far below their cost. California prohibits this form of
              unfair competition."

              Keller Lenkner Managing Partner Travis Lenkner told Law360 in an email that Uber's motion is
              "wrong on the facts and wrong on the law."

              "All of the lawyers at our firm, including Warren, take our ethical obligations very seriously,"
https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   25/29
10/10/2019                                                                 Law360

              he said. "This is nothing more than an Uber-concocted sideshow to distract from its
              misclassification of its drivers and the liability it faces in this litigation. We look forward to
              submitting our opposition papers next week."

              Diva Limousine is represented by Ashley Keller, Seth Meyer, Tom Kayes and Warren Postman
              of Keller Lenkner LLC and Michael A. Geibelson, Aaron M. Sheanin and Tai S. Milder of Robins
              Kaplan LLP.

              Uber is represented by Kent M. Roger, Brian C. Rocca, Sujal J. Shah and Minna Lo Naranjo of
              Morgan Lewis & Bockius LLP.

              The case is Diva Limousine Ltd. v. Uber Technologies Inc. et al., case number 3:18-cv-05546,
              in the U.S. District Court for the Northern District of California.

              --Additional reporting by John Petrick. Editing by Stephen Berg.

              Update: This story has been updated to include comment from Keller Lenkner.




                                                                     Next article




              Limo Co. Says Uber Drivers Are Employees Under                                                                     Remove

              Dynamex
              By Linda Chiem

              Law360 (October 9, 2018, 2:51 PM EDT) - A California limousine company told a federal court
              Friday that the state's newly adopted Dynamex standard for distinguishing between
              independent contractors and employees will show that Uber Technologies Inc. has
              misclassified its drivers to get a competitive edge over traditional taxicabs and limousine
              companies.

              Diva Limousine Ltd. filed a motion for partial summary judgment in its proposed class action
              alleging the ride-hailing giant has unfairly stolen business from traditional taxicab companies
              by lowballing its drivers' wages and unfairly steering clear of the required costs of doing
              business. Diva's motion seeks a quick win on the issue of whether Uber drivers are employees
              for the purposes of California's Wage Order 9, which requires employers to provide
              transportation workers with paid rest and meal breaks.

              "This court can decide that issue and substantially streamline this case by answering one
              question: Is providing rides an integral part of Uber's business? If the answer is yes, Uber
              drivers are Uber's employees," Diva said. "Courts in this district and elsewhere have already

https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   26/29
10/10/2019                                                                 Law360

              answered this question in the affirmative. Because no genuine dispute of material fact exists,
              the court should grant partial summary judgment on the issue of misclassification."

              The California Supreme Court's April decision in Dynamex Operations West v. Superior Court
              of Los Angeles adopted a three-prong test known as the ABC standard that presumes all
              workers are employees unless a business can show the worker is free from its supervision,
              performs work outside the usual course or place of business and works "in an independently
              established trade, occupation or business of the same nature" as the work they do for the
              entity that is hiring them.

              Each of those elements — A, B and C — must be met for an independent contractor
              classification to hold up for purposes of wage orders. Diva argued that Uber won't clear the B
              prong.

              Since its inception, Uber was formed to sell rides, and to this day its core business is still
              selling rides — as demonstrated by it having to operate under a number of transportation
              company permits or licenses in various states and cities — and the company wholly depends
              on drivers to execute its core business, according to Diva.

              "Wage Order 9 applies to Uber's drivers. And, according to the wage order, the drivers are
              Uber's employees unless Uber can prove that the drivers' work is merely incidental to Uber's
              business," Diva said. "That is not going to happen. Uber sells rides and each ride needs a
              driver. Uber itself agrees, admitting that the company 'wouldn't exist' without its drivers."

              Diva further slammed Uber's steadfast attempts to cast itself as a technology company that
              developed an app through which it merely acts as a "broker" of transportation services.

              "This argument is both factually incorrect and legally irrelevant," Diva said.

              Diva launched the suit in September claiming Uber's misclassification of drivers has
              generated massive cost savings that provide the ride-hailing giant with an unlawful
              competitive advantage that would allow it to price existing transportation providers out of the
              market.

              As a business competitor leveling worker misclassification accusations against Uber, Diva is
              seeking to sidestep the fate of other misclassification lawsuits launched by Uber drivers that
              have largely been dismantled because of Uber's arbitration agreements with its drivers.

              Diva Limousine's attorney Ashley Keller of Keller Lenkner LLC told Law360 on Tuesday they're
              confident that Dynamex supports their case.

              "It's a very important issue, and we do agree that if we are granted partial summary
              judgment that Uber is misclassifying drivers, then that's going to work substantial change in
              the way they do things," Keller said. "The reason we moved for partial summary judgment
              instead of across the board is we recognize there are going to be issues that Uber could raise
              on the injury that Diva Limousine and similarly situated entities have suffered, but in the
              wake of Dynamex it is crystal-clear that Uber is misclassifying drivers."

              An Uber spokesperson declined to comment Tuesday.
https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   27/29
10/10/2019                                                                 Law360



              Diva Limousine is represented by Ashley Keller, Seth Meyer, Tom Kayes and Warren Postman
              of Keller Lenkner LLC and Michael A. Geibelson, Aaron M. Sheanin and Tai S. Milder of Robins
              Kaplan LLP.

              Uber is represented by Kent M. Roger, Brian C. Rocca, Sujal J. Shah and Minna Lo Naranjo of
              Morgan Lewis & Bockius LLP.

              The case is Diva Limousine Ltd. v. Uber Technologies Inc. et al., case number 3:18-cv-05546,
              in the U.S. District Court for the Northern District of California.

              --Additional reporting by John Petrick. Editing by Alanna Weissman.




                                                                     Next article




              Limo Co. Accuses Uber Of Unfair Prices, Underpaying                                                                Remove

              Drivers
              By John Petrick

              Law360 (September 11, 2018, 3:50 PM EDT) - A limousine company has filed a proposed
              class action against Uber Technologies Inc. in California federal court alleging that the ride-
              sharing service has unfairly stolen business from traditional cab companies by low-balling its
              drivers’ wages and unfairly steering clear of the required costs of doing business.

              Uber misclassifies its drivers as “independent contractors” when they should be paid as
              “employees” under California law, with all the financial responsibilities that come with that job
              classification, Diva’s Limousine Ltd. alleged in its suit filed Monday

              “Predatory pricing strategies have been a feature, not a bug, of Uber’s business model,” the
              complaint states.

              “Uber’s unlawful competition has allowed it to gain substantial market share with astonishing
              speed in the for-hire transportation industry in California and caused losses of money and
              property to plaintiff and other members of the classes.”

              Uber has been able to unfairly hurt competitors in pricing rides below cost, the suit states, by
              evading such employee-required expenses as a minimum wage — $11.00 per hour for large
              employers throughout the state, and in some cases, $13.00 per hour or more in most large
              cities — time-and-a-half for overtime; a 6.2 percent employer Social Security tax; a 1.45
              percent employer Medicare tax; and unemployment insurance contributions.

https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   28/29
10/10/2019                                                                 Law360



              The suit asks the court to put a stop to Uber’s illegal business practices, seeks damages and
              treble damages under the California Unfair Practices Act and the state’s Unfair Competition
              Law.

              The suit contends that because drivers are integral to plaintiff’s business, they must be
              deemed "employees" and not "independent contractors."

              "Each day that Uber misclassifies its primary workforce, it steals wages from drivers earning
              below a living wage and gains millions of dollars in unlawful cost savings," the suit states.
              "Uber uses these savings to price its services far below their cost. California prohibits this
              form of unfair competition."

              Warren D. Postman of Keller Lenkner LLC, an attorney for the plaintiffs, said Uber needs to
              start playing by the rules.

               "Uber continues to misclassify its drivers as independent contractors when California law
              clearly requires that they be given the wage protections owed to employees," he said. "Uber
              then uses these illegal cost savings to support a larger strategy of pricing its rides far below
              their cost in order to take market share from competitors who pay the costs of complying with
              the law. This sort of unfair competition is illegal under California law and gives competitors a
              right to an injunction stopping these practices as well as damages."

              Counsel for Uber could not be immediately determined Tuesday. A representative of Uber
              could not be reached for comment.

              Diva Limousine and the proposed class are represented by Ashley Keller, Warren Postman and
              Seth Meyer of Keller Lenkner LLC and Michael A. Geibelson, Aaron M. Sheanin and Tai S.
              Milder of Robins Kaplan LLP.

              The case is Diva Limousine Ltd. v. Uber Technologies Inc. et al., case number 3:18-cv-05546,
              in the U.S. District Court for the Northern District of California.

              --Editing by Joe Phalon.

              Update: This story has been updated to include comment from the plaintiff's counsel.

              Correction: An earlier version of this story misspelled an attorney's name. The error has been
              corrected.




              All Content © 2003-2019, Portfolio Media, Inc.




https://www.law360.com/print_multiple?ids=1171516,1164634,1153721,1147624,1140125,1134939,1129738,1124764,1117112,1103256,1098054,1…   29/29
